Exhibit 10.1

REAL ESTATE PURCHASE AND SALE AGREEMENT

AMONG

CABANA BEACH OF SAN MARCOS, L.P.

AND

CABANA SOUTH BEACH APARTMENTS LP

(as Seller)

AND

EXCELSIOR LASALLE PROPERTY FUND, INC.

(as Purchaser)

CONCERNING CERTAIN PROPERTY COMMONLY KNOWN AS

CABANA BEACH APARTMENTS, 1250 SADLER DRIVE, SAN MARCOS, TEXAS

AND

CABANA BEACH APARTMENTS, 1601 SW 51st TERRACE, GAINESVILLE, FLORIDA



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE

ARTICLE 1 Definitions

   1

Section 1.1 Definitions

   1

ARTICLE 2 Agreement; Purchase Price; Closing Date

   1

Section 2.1. Agreement to Sell and Purchase

   1

Section 2.2. Purchase Price

   1

Section 2.3. Closing Date

   1

Section 2.4. Seller Provided Income Support

   1

ARTICLE 3 Deposit

   2

Section 3.1. Deposit

   2

Section 3.2. Additional Deposit.

   2

Section 3.3. Deposit Terms

   2

ARTICLE 4 Title and Survey

   3

Section 4.1. Title and Survey

   3

ARTICLE 5 Inspection and Audit

   4

Section 5.1. Information and Access

   4

Section 5.2. Study Period

   5

Section 5.3. Confidentiality

   5

Section 5.4. Termination of Contracts

   6

Section 5.5. Cooperation

   6

Section 5.6. No Assumption of Employee Claims

   6

Section 5.7. Audit; Regulatory Requirements

   6

ARTICLE 6 Conditions Precedent, Casualty Damage or Condemnation

   7

Section 6.1. Conditions Precedent Favoring Purchaser

   7

Section 6.2. Conditions Precedent Favoring Seller

   8

Section 6.3. Risk of Loss

   8

Section 6.4. Condemnation

   9

Section 6.5. Leasing and Other Activities Prior to Closing

   10

Section 6.6. License to Use Name

   11

ARTICLE 7 As-Is Sale; Limited Representations and Warranties

   12

Section 7.1. As-Is Sale

   12

Section 7.2. Purchaser Representations

   12

Section 7.3. Seller’s Representations

   13

Section 7.4. Seller’s Knowledge

   16

ARTICLE 8 Closing

   16



--------------------------------------------------------------------------------

Section 8.1. Closing Date

   16

Section 8.2. Seller’s Deliveries

   16

Section 8.3. Purchaser’s Deliveries

   17

Section 8.4. Costs and Prorations

   18

Section 8.5. Possession

   20

ARTICLE 9 Real Estate Commission

   20

Section 9.1. Commissions

   20

ARTICLE 10 Termination and Default

   20

Section 10.1. Purchaser’s Default

   20

Section 10.2. Seller’s Default

   21

Section 10.3. Breach of Representations

   21

ARTICLE 11 Miscellaneous

   21

Section 11.1. Entire Agreement; Successors and Assigns; Miscellaneous Provisions

   21

Section 11.2. Waiver; Governing Law

   22

Section 11.3. Notices

   22

Section 11.4. Attorneys’ Fees

   23

Section 11.5. IRS Real Estate Sales Reporting

   23

Section 11.6. Further Instruments

   23

Section 11.7. Severability

   24

Section 11.8. Exclusivity

   24

Section 11.9. No Recording

   24

Section 11.10. No Implied Agreement.

   24

Section 11.11. Public Announcements; Press Releases.

   24

Section 11.12. Electronically Transmitted Signatures.

   24

Section 11.13. Waiver of Jury Trial.

   24

Section 11.14. Joint and Several Liability.

   25

Section 11.15. Radon Gas Disclosure.

   25

 

-ii-



--------------------------------------------------------------------------------

Schedules and Exhibits

 

Schedule 1.1   - Defined Terms Schedule 2.4     Projected Year I EGI Schedule
3.1   - Form of Deposit Escrow Agreement Schedule 5.1   - Materials to be
Delivered by Seller Exhibit A   - Description of Land Exhibit B   - Auditor’s
Letter Exhibit C   - Rent Rolls Exhibit D   - Exceptions to Seller
Representations Exhibit E   - Form of Deed Exhibit F   - Form of Bill of Sale
and General Agreement Exhibit G   - Form of Assignment and Assumption Exhibit H
  - List of Contracts Exhibit I   - List of Personal Property Exhibit J   - List
of Warranties Exhibit K   - Leasing and Credit Guidelines Exhibit L   - List of
Permits

 

-iii-



--------------------------------------------------------------------------------

REAL ESTATE PURCHASE AND SALE AGREEMENT

THIS REAL ESTATE PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered into
as of the Effective Date (defined below) by and among CABANA BEACH OF SAN
MARCOS, L.P., a Delaware limited partnership, and CABANA SOUTH BEACH APARTMENTS
LP, a Delaware limited partnership ( (individually and collectively, as the
context shall require, the “Seller”), and EXCELSIOR LASALLE PROPERTY FUND, INC.,
a Maryland corporation (the “Purchaser”), and is joined in by the Title Company
(defined below) in accordance with Schedule 3.1.

In consideration of the mutual promises hereinafter set forth and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE 1

Definitions

Section 1.1 Definitions. For purposes of this Agreement, capitalized terms not
otherwise defined herein have the meaning set forth in Schedule 1.1.

ARTICLE 2

Agreement; Purchase Price; Closing Date

Section 2.1. Agreement to Sell and Purchase. Subject to the terms and provisions
hereof, Seller agrees to sell the Property to Purchaser, and Purchaser agrees to
purchase the Property from Seller. The Property is commonly known as Cabana
Beach Apartments and located at 1250 Sadler Drive, San Marcos, Texas, and as
Cabana Beach Apartments and located at 1601 SW 51st Terrace. Gainesville,
Florida.

Section 2.2. Purchase Price. The aggregate purchase price for the Property shall
be One Hundred Three Million Two Hundred Fifty Thousand and No/100
($103,250,000.00) with the sum of Twenty Nine Million Five Hundred Thousand and
No/100 Dollars ($29,500,000.00) being allocated to the San Marcos Property and
Seventy Three Million Seven Hundred Fifty Thousand and No/100 Dollars
($73,750,000.00) being allocated to the Gainesville Property (collectively, the
“Purchase Price”). Subject to the adjustments and apportionments as hereinafter
set forth, the Purchase Price shall be paid on the Closing Date by wire transfer
of immediately available federal funds.

Section 2.3. Closing Date. The transaction contemplated hereby shall close on
the date that is thirty (30) days after the expiration of the Study Period (the
“Closing Date”), subject to extension as provided herein.

Section 2.4. Seller Provided Income Support. Seller and Purchaser acknowledge
and agree that the Purchase Price has been determined based upon estimated net
operating income before debt service from operations at the Property of [****].
From and after the Closing, Seller shall guarantee to Purchaser that Purchaser
shall receive effective gross income from operations at the Property for the
Academic Lease Year of [****] (the “Required Year 1 EGI”). Within five
(5) Business Days after the Effective Date, Seller shall deliver to Purchaser a
certified schedule (together with all supporting

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

documentation reasonably requested by Purchaser) of the projected effective
gross income from operations at the Property for the Academic Lease Year (the
“Projected Year 1 EGI”). The Projected Year 1 EGI shall be computed as follows:
(i) annualized rental revenue from existing residents in place as of October 1
2007, (ii) less an assumed bad debt expense of 0.50% of gross revenues,
(iii) less any rental loss from early lease expirations, (iv) less any other
concessions to residents which will survive Closing, (v) plus the actual
application fees and administration fees received from residents for the
Academic Lease Year of [****], and (vi) plus assumed other sources of ancillary
income of [****]. A preliminary draft schedule of the estimated Projected Year 1
EGI is attached as Schedule 2.5. At Closing, Seller shall deposit in escrow with
the Title Company (the “Seller’s Income Support Deposit”) a sum equal to the
lesser of: (i) the difference between the Projected Year 1 EGI and the Required
Year 1 EGI (the “Projected Year 1 EGI Shortfall”), and (ii) [****], which sum
shall be held, invested and disbursed by the Title Company in accordance with
the terms of an Escrow Agreement entered into at Closing by Seller, Purchaser
and the Title Company in a form mutually acceptable to the parties (the “Escrow
Agreement”). Not later than February 7, 2008, Purchaser shall deliver to Seller
a certified summary of the total rentals to be paid under the new leases entered
into between October 1, 2007 and January 31, 2008 (the “Post October 1 2007
Rentals”). Within five (5) Business Days after Seller’s receipt of the summary
of the Post October 1 2007 Rentals, Seller and Purchaser shall mutually and in
good faith deliver to the Title Company a written direction to disburse to
Purchaser the lesser of (i) Seller’s Income Support Deposit, and (ii) the
Projected Year 1 EGI Shortfall less the Post October 1 2007 Rentals (the “Actual
Year 1 EGI Shortfall”). In the event that Seller’s Income Support Deposit
exceeds the Actual Year 1 EGI Shortfall, the remaining balance shall be
disbursed to Seller. The provisions of this Section 2.5 shall survive the
Closing.

ARTICLE 3

Deposit

Section 3.1. Deposit. No later than the second Business Day following the
Effective Date, Purchaser shall deposit Four Hundred Fifty Thousand and No/100
Dollars ($450,000.00) (together with any additional deposit provided for herein,
and any interest and earnings thereon, the “Deposit”) with the Title Company
(with the sum of $150,000.00 being allocated to the San Marcos Property and the
sum of $300,000.00 being allocated to the Gainesville Property).

Section 3.2. Additional Deposit. No later than the first Business Day
immediately following the end of the Study Period, unless this Agreement
terminates in accordance with Section 5.2 below, Purchaser shall make a Six
Hundred Seventy Five Thousand and No/100 Dollars ($675,000.00) addition to the
Deposit with the Title Company by certified or cashier’s check or wire transfer
of immediately available federal funds (with the sum of $225,000.00 being
allocated to the San Marcos Property and the sum of $450,000.00 being allocated
to the Gainesville Property).

Section 3.3. Deposit Terms. The Deposit shall be held in a segregated account in
accordance with the provisions of Schedule 3.1 hereto. The Deposit shall be
applied to the Purchase Price if the Closing occurs. If the Closing does not
occur or if this Agreement otherwise terminates, the Deposit shall be disbursed
as provided herein. Notwithstanding anything in this Agreement to the contrary,
One Hundred and No/100 Dollars ($100.00) of the Deposit is delivered to the
Title Company as “Independent Contract Consideration”, and the Deposit is
reduced by the amount of the Independent Contract Consideration so delivered to
Seller, which amount has been bargained for and agreed to as consideration for
Seller’s execution and delivery of this Agreement.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.

 

-2-



--------------------------------------------------------------------------------

ARTICLE 4

Title and Survey

Section 4.1. Title and Survey.

(a) Within three (3) Business Days after the Effective Date, Seller shall
provide Purchaser with a copy of the most recent owner’s and lender’s title
insurance policies issued in connection with the Real Property and all existing
surveys of the Real Property, each if and to the extent that the same are
reasonably available in Seller’s possession or control. Purchaser acknowledges
receipt of title commitments of the Real Property (together with legible copies
of all documents listed as exceptions to title in such commitments) for a 2006
ALTA Owner’s Title Insurance Policy issued by the Title Company for each
Property in the full amount of the Purchase Price, covering title to the Real
Property on or after the date hereof, showing Seller as owner of the Real
Property in fee simple (the “Title Commitments”). The premium for the title
policy to be issued in connection with the Title Commitments shall be an expense
of Seller at Closing. Purchaser may, at its sole costs and expense, have surveys
of each Real Property prepared (the “Surveys”). Purchaser shall have until the
end of the Study Period to give Seller a written notice that sets forth any
objections that Purchaser has to title or survey matters affecting the Property
and disclosed on the Title Commitments or the Surveys (the “Purchaser Title
Objections”). Seller shall have seven (7) days after receipt of such written
notice to cure the Purchaser Title Objections, either by the removal of the
Purchaser Title Objections or, if applicable, by the procurement of title
insurance endorsements providing coverage against loss or damage as a result of
the Purchaser Title Objections, in the form generally in use by the Title
Company and approved by Purchaser in its sole and absolute discretion. Seller
shall not be obligated to cure the Purchaser Title Objections; provided,
however, if Seller fails to cure the Purchaser Title Objections for a Property
within said 7-day period, Purchaser shall have the option, in its sole
discretion, of either (x) accepting the title as it then is or (y) terminating
this Agreement in its entirety, in which event the Deposit shall immediately be
returned to Purchaser, this Agreement shall terminate and Purchaser and Seller
shall have no further obligations or liabilities hereunder other than
Purchaser’s obligations under Section 5.1(b) and Section 5.3. Notwithstanding
anything in this Agreement to the contrary, all Voluntary Liens will be
satisfied by Seller on or prior to the Closing Date or, if not so satisfied,
shall be satisfied at Closing out of the proceeds otherwise payable to Seller,
and Purchaser shall have no obligation to give Seller any notice of objection
with respect to any Voluntary Liens.

(b) If Purchaser becomes aware of any changes in the Title Commitment or Survey
first disclosed to Purchaser after the Study Period (the “Stub Period Title
Matters”) which are not acceptable to Purchaser, Purchaser shall give written
notice to Seller that it disapproves any such Stub Period Title Matters (the
“Stub Period Title Objections”) on or before the sooner to occur of five
(5) days after receipt of written notice thereof or the Closing Date. If
Purchaser does not deliver a notice of Stub Period Title Objections, then
Purchaser shall be deemed to approve the applicable Stub Period Title Matter
(other than the Stub Period Must Removes). If Purchaser delivers a notice of
Stub Period Title Objections, Seller shall have seven (7) days after receipt
thereof to cure, at its sole cost and expense, the Stub Period Title Objection,
either by the removal of the Stub Period Title Objection or, if applicable, by
the procurement of title insurance endorsements providing coverage against loss
or damage as a result of the Stub Period Title Objection, in the form generally
in use by the Title Company and approved by Purchaser in its sole and absolute
discretion; provided, however, that Seller shall be obligated to remove any Stub
Period Title Matters intentionally caused by Seller or that are Monetary Liens
(whether or not such matters are Stub Period Title Objections) at no cost or
expense to Purchaser (the “Stub Period Must Removes”). If Seller fails to cure
the Stub Period Title Objections for a Property within said 7-day

 

-3-



--------------------------------------------------------------------------------

period, Purchaser shall have the option, in its sole discretion, of either
(y) accepting the title as it then is or (z) terminating this Agreement in its
entirety, in which event the Deposit shall immediately be returned to Purchaser,
this Agreement shall terminate and Purchaser and Seller shall have no further
obligations or liabilities hereunder other than Purchaser’s obligations under
Section 5.1(b) and Section 5.3. Notwithstanding anything in this Agreement to
the contrary, all Stub Period Must Removes will be satisfied by Seller on or
prior to the Closing Date or, if not so satisfied, shall be satisfied at Closing
out of the proceeds otherwise payable to Seller, and Purchaser shall have no
obligation to give Seller any notice of objection with respect to any Stub
Period Must Removes.

ARTICLE 5

Inspection and Audit

Section 5.1. Information and Access.

(a) Purchaser acknowledges receipt of copies of the materials set forth on
Schedule 5.1 hereto. During the term of this Agreement, Seller shall promptly
provide Purchaser with such additional information concerning the Property as
Purchaser may reasonably request, to the extent that the same is in Seller’s
possession or control.

(b) During the term of this Agreement, Purchaser, personally or through its
authorized agents or representatives, at its sole expense,, shall be entitled
(i) to interview property managers, leasing agents, engineers, architects and
other people involved with the development and/or ownership, operation,
management and/or leasing of the Improvements, provided that Purchaser will not
contact such parties directly, but will notify Seller of its desire to conduct
any such interviews and Seller will arrange the same, (ii) to review the books
and records relating to the Property, during normal business hours at Seller’s
offices, by providing Seller at least two (2) Business Days notice, and
(iii) upon at least two (2) Business Days advance notice to Seller, to enter
upon the Improvements during normal business hours. Without limiting the
foregoing, Purchaser, personally or through its authorized agents or
representatives, at its sole expense, shall have the right to make such
investigations, including appraisals, engineering studies, soil tests,
environmental studies, inquiry of governmental officials and underwriting
analyses as Purchaser deems necessary or advisable, subject to the following
limitations: (a) Purchaser shall give Seller written or telephonic notice at
least two (2) Business Days before conducting any inspections on the
Improvements, and a representative of Seller shall have the right to be present
when Purchaser or its representatives conducts any such inspections; (b) neither
Purchaser nor its representatives shall materially interfere with the use,
occupancy or enjoyment of any Tenants, subtenants or other occupants of the
Improvements or their respective employees, contractors, customers or guests;
(c) neither Purchaser nor its agents shall damage the Improvements or any
portion thereof, except for any immaterial damage caused by environmental,
geotechnical or similar tests, all of which shall promptly be repaired by
Purchaser at Purchaser’s expense; (d) before entering upon the Property or
Improvements, Purchaser and its consultants and contractors shall furnish to
Seller such evidence of general liability insurance coverage naming Seller (and
its property manager and/or such other parties as Seller shall reasonably
require) as an additional insured, in such amounts and insuring against such
risks as Seller may reasonably request; and (e) Purchaser, upon demand and
without any prior notification required, shall indemnify, hold harmless and
defend the Seller against all costs (including reasonable attorneys’ fees
incurred by Seller for legal counsel of its choice and reasonably acceptable to
Purchaser) and damage to the Property and Improvements caused by the activities
of Purchaser or its agents under this paragraph, provided; however, that such
indemnity shall not include any costs or damages caused by

 

-4-



--------------------------------------------------------------------------------

(1) the acts of the Seller or its agents or representatives, (2) any claims of
diminution in the value of the Improvements as a consequence of the results
revealed by such tests and inspections or (3) any pre-existing condition of the
Improvements or the Land. The foregoing indemnification obligation shall survive
the Closing or termination of this Agreement for a period of five (5) years.

Section 5.2. Study Period. Purchaser shall have the period (the “Study Period”)
commencing on the Effective Date and ending on October 1, 2007, to physically
inspect the Property, review economic data and market conditions, underwrite and
interview the Tenants and review the Leases, conduct appraisals, perform
examinations of the physical condition of the Improvements, examine the Real
Property for the presence of Hazardous Materials, to consult with government
officials concerning the Property, and to otherwise conduct such due diligence
and underwriting as Purchaser, in its sole and absolute discretion, deems
appropriate. At any time before the end of the Study Period, Purchaser may, in
its absolute and unreviewable discretion and for any reason or no reason,
terminate this Agreement by giving written notice thereof to Seller (the
“Termination Notice”). In the event that Purchaser gives a Termination Notice
before the end of the Study Period, this Agreement shall automatically
terminate, the Deposit promptly shall be returned to Purchaser, and Seller and
Purchaser shall have no further obligations or liabilities to each other
hereunder other than Purchaser’s obligations under Section 5.1(b) and
Section 5.3, and Purchaser shall deliver to Seller copies of all third-party
reports prepared for the benefit of Purchaser in connection with its due
diligence investigations of the Property provided that Seller shall reimburse
Purchaser for the actual out-of-pocket costs incurred by Purchaser in connection
therewith. If Purchaser fails to deliver the Termination Notice by the
expiration of the Study Period, Purchaser shall be deemed to have approved the
purchase of the Property subject to the terms and condition of this Agreement
and the Deposit shall become non-refundable to Purchaser except as otherwise
expressly set forth in this Agreement. Notwithstanding anything in this
Section 5.2 to the contrary, Purchaser may not terminate this Agreement pursuant
to this Section 5.2 with respect to only one Property. Notwithstanding anything
herein to the contrary, Seller shall, not later than September 24, 2007, deliver
to Purchaser a certified rent roll of the Property setting forth all of the
Leases in place as of such date. If Seller fails to deliver the certified rent
roll to Purchaser by such date, then the Study Period shall be extended one day
for each day of delay beyond such date in delivering such certified rent roll.

Section 5.3. Confidentiality. Purchaser shall use the Confidential Information
only for purposes of evaluating the Property in connection with its potential
purchase (and, if the Closing occurs, in connection with its ownership of the
Property or for any other purpose). Notwithstanding the foregoing, Purchaser may
disclose the Confidential Information: (a) to its owners, legal counsel,
accountants, lenders, potential investors, regulatory authorities and other
third parties having a reason to review the Confidential Information in
connection with Purchaser’s purchase of the Property, (b) in connection with any
legal proceeding brought by Purchaser to enforce its rights under this
Agreement; and (c) to the extent that such disclosure is required by law or
court order or by discovery rules in any legal proceeding, provided that prior
to such disclosure Purchaser first shall provide written notice thereof to
Seller. If this Agreement is terminated before the Closing, Purchaser promptly
shall return the Confidential Information to Seller (including the copies of
such Confidential Information disclosed by Seller to Purchaser’s owners, legal
counsel, accountants, lenders, potential investors, and other third parties
having reason to review the Confidential Information in connection with
Purchaser’s purchase of the Property) and shall not retain copies thereof. In
addition, and notwithstanding the foregoing restrictions, Seller and Purchaser
authorize each other and their respective representatives to disclose to any
persons, without limitation of any kind, the tax treatment and tax structure of
the transaction contemplated hereby and all materials of any kind, including tax
analyses or opinions, relating to such tax treatment and tax structure. The
provisions of this paragraph shall survive the Closing or termination of this
Agreement.

 

-5-



--------------------------------------------------------------------------------

Section 5.4. Termination of Contracts. Prior to the end of the Study Period,
Purchaser shall notify Seller of which Contracts, if any, Purchaser wishes to
have assigned to it at the Closing (any such contracts, the “Continuing
Contracts”). Any Contract as to which Purchaser does not send such notice shall
be terminated by Seller on or prior to the Closing Date at no cost or liability
to Purchaser, except as to the Contracts set forth on Exhibit “D” which are not
by their terms subject to early termination and which shall be considered a
Continuing Contract.

Section 5.5. Cooperation. During the term of this Agreement, the Seller shall
cooperate with the reasonable requests of the Purchaser, and shall direct its
property manager, leasing agents and employees to cooperate with the reasonable
requests of the Purchaser, to obtain information concerning the Property,
including information supplementary to the information described in Schedule
5.1. Commencing on the twentieth (20th) day of the first month following the
Effective Date, and no later than the twentieth (20th) day of each month
thereafter during the term of this Agreement, Seller shall deliver to Purchaser
an updated monthly operating statement, rent rolls, and delinquent report for
the Property. In addition, each week during the term of this Agreement, Seller
shall provide Purchaser with a copy of the then current rental report (denoting
leasing activity for the upcoming Academic Lease Year) for the Property. All
such operating statements, rent rolls, and reports for purpose of this Agreement
constitute Confidential Information.

Section 5.6. No Assumption of Employee Claims. Seller agrees that Purchaser has
no obligation to assume any obligations to (or regarding the employment of), any
individuals previously or currently employed by Seller or its agents in the
management, ownership or operation of the Improvements. Purchaser shall not
assume, shall not take subject to and shall not be liable for, any liabilities
or obligations of any kind or nature, whether absolute, contingent, accrued,
known or unknown, (i) to former or current employees of Seller or its agents,
including, without limitation, any liabilities or obligations of Seller or its
agents in connection with any employee benefit plans or collective bargaining
agreements, employment agreements or other similar arrangement, any liabilities
or obligations with respect to employment arising under any federal, state or
municipal statute or common law, or any liabilities or obligations in respect of
retiree health benefits, or (ii) with respect to severance payments or other
termination payments owing by Seller to any of Seller’s former or current
employees (collectively, “Employee Claims”). No portion of any liability
respecting the Employee Claims shall be passed through or charged to the Tenants
by Seller. The provisions of this paragraph shall survive the Closing.

Section 5.7. Audit; Regulatory Requirements. Seller agrees to assist Purchaser,
at Purchaser’s expense, in the preparation of a SEC Regulation S-X Section 3-14
Audit (“S-X 3-14 Audit”) of certain operating revenues and expenses with respect
to the Property by the Purchaser’s auditors (or the auditor’s of Purchaser’s
parent company) or the Seller’s auditors. The Seller agrees to assist Purchaser
in the preparation of an unaudited, interim statement of certain operating
revenues and expenses which will be subject to review by the auditors. The
Seller hereby agrees to provide (or to cause its third party property manager to
provide, so long as such manager handles all accounting and financial controls
for the Property) a management representation letter, in substantially the form
attached hereto as Exhibit B, to the auditors of the Purchaser (or, if requested
by Purchaser, to the auditors of the Purchaser’s parent company) upon completion
of the S-X 3-14 Audit. Seller further agrees to provide Purchaser’s auditors (or
the auditors of Purchaser’s parent company) with reasonable access to Seller’s
books and records relating to the Property as otherwise reasonably required to
complete any such S-X 3-14 Audit. Purchaser shall reimburse Seller for any
out-of-pocket costs incurred by Seller in connection with its obligations under
this provision. The obligation of Seller to provide such access and
representation letter shall survive the Closing and Seller shall indemnify and
hold Purchaser and its affiliates from and against any losses, costs, expenses
(including, without limitation, reasonable

 

-6-



--------------------------------------------------------------------------------

attorney’s fees and expenses) and liabilities arising from Seller’s failure to
comply with these obligations. The foregoing indemnification obligation shall
survive the Closing or termination of this Agreement for a period of one
(1) year and as a pre-condition of Seller’s obligation to so indemnify,
Purchaser must notify Seller within thirty (30) days following discovery of any
such loss.

ARTICLE 6

Conditions Precedent, Casualty Damage or Condemnation

Section 6.1. Conditions Precedent Favoring Purchaser. In addition to any other
conditions precedent in favor of Purchaser set forth elsewhere in this
Agreement, Purchaser’s obligations under this Agreement are expressly subject to
the timely fulfillment of the conditions set forth in this Section 6.1 on or
before the Closing Date, or such earlier date as is set forth below. Each
condition may be waived in whole or in part only by written notice of such
waiver from Purchaser to Seller:

(a) Seller shall have performed and complied in all material respects with all
of the terms of this Agreement to be performed and complied with by Seller prior
to or at the Closing;

(b) On the Closing Date, the representations of Seller set forth in Section 7.3
shall be true, complete and accurate in all material respects;

(c) On the Closing Date, good and clear, record and marketable title to the
Property shall be conveyed to Purchaser subject only to the Permitted
Exceptions, except that: (i) the exceptions for mechanic’s liens, unrecorded
easements and sovereign lands shall be deleted; (ii) provided Purchaser delivers
a properly certified survey meeting minimum state standards, the survey
exception shall be limited to Permitted Exceptions; (iii) the exception relating
to ad valorem taxes shall relate only to taxes not due and payable as of the
Closing and owing for the year of Closing and subsequent years; (iv) the
parties-in-possession exception shall be deleted except as to the Tenants, as
tenants only, as set forth on the Rent Rolls; and (v) the exclusion relating to
creditor’s rights shall be deleted, if available;

(d) Seller shall have provided to Purchaser a final, non-appealable certificate
of occupancy for all of the Improvements that are occupied as of the Closing;

(e) Simultaneously with the consummation of the transactions contemplated by
this Agreement, Purchaser (or its affiliate) shall have fully consummated the
transactions contemplated by:

(i) that certain Purchase and Sale Agreement dated of even date herewith by and
between Agora Suites, LLC, a Delaware limited liability company, as seller, and
Purchaser, as purchaser, with respect to the property commonly known as The
Lodge at Athens and located at 211 North Avenue, Athens, Georgia;

(ii) that certain Purchase and Sale Agreement dated of even date herewith by and
between Campus Lodge of Columbia, Ltd., a Florida limited partnership, as
seller, and Purchaser, as purchaser, with respect to the property commonly known
as Campus Lodge Apartments and located at 2900 Old Hwy 63 South, Columbia,
Missouri; and

(iii) that certain Purchase and Sale Agreement dated of even date herewith by
and between Campus Lodge of Tampa, Ltd., a Florida limited partnership, as
seller, and Purchaser, as purchaser, with respect to the property commonly known
as Campus Lodge Apartments and located at 15115 Livingston Avenue, Tampa,
Florida.

 

-7-



--------------------------------------------------------------------------------

In the event that any condition precedent in favor of Purchaser contained in
this Section 6.1 or elsewhere in this Agreement is not satisfied as required
herein, Purchaser shall have the right to (i) waive such unsatisfied condition
whereupon title shall close as provided in this Agreement, or (ii) terminate
this Agreement in which event the Deposit shall immediately be returned to
Purchaser and Purchaser and Seller shall have no further obligations or
liabilities hereunder other than Purchaser’s obligations under Section 5.1(b)
and Section 5.3. Notwithstanding anything herein to the contrary, if such
failure of a condition precedent is also a default by Seller pursuant to
Section 10.2 hereof, then in addition to Purchaser’s remedies set forth above in
this Section 6.1, Purchaser may pursue any and all remedies available to
Purchaser pursuant to Section 10.2 hereof.

Section 6.2. Conditions Precedent Favoring Seller. In addition to any other
condition precedent in favor of Seller set forth elsewhere in this Agreement,
Seller’s obligations under this Agreement are expressly subject to the timely
fulfillment of the conditions set forth in this Section 6.2 on or before the
Closing Date, or such earlier date as is set forth below. Each condition may be
waived in whole or part only by written notice of such waiver from Seller to
Purchaser:

(a) Purchaser shall have performed and complied in all material respects with
all of the terms of this Agreement to be performed and complied with by
Purchaser prior to or at the Closing;

(b) On the Closing Date, the representations of Purchaser set forth in
Section 7.2 shall be true, accurate and complete.

In the event that any condition precedent in favor of Seller contained in this
Section 6.2 or elsewhere in this Agreement is not satisfied as required herein,
Seller shall have the right to (i) waive such unsatisfied condition whereupon
title shall close as provided in this Agreement, or (ii) terminate this
Agreement in which event the Deposit shall immediately be paid to Seller in the
event that the failure of such condition precedent is the result of a default by
Purchaser under Section 10.1 hereof, otherwise the Deposit shall be immediately
returned to Purchaser, and Purchaser and Purchaser and Seller shall have no
further obligations or liabilities hereunder other than Purchaser’s obligations
under Section 5.1(b) and Section 5.3. Notwithstanding anything herein to the
contrary, if such failure of a condition precedent is also a default by
Purchaser pursuant to Section 10.1 hereof, then in addition to Seller’s remedies
set forth above in this Section 6.2, Seller may pursue any and all remedies
available to Seller pursuant to Section 10.1 hereof.

Section 6.3. Risk of Loss. Unless and until the Closing is completed, the risk
of loss to the Property from casualty or condemnation shall be borne by Seller.
If all or a portion of the Property is damaged or destroyed by fire or other
casualty prior to Closing such that: (1) Purchaser’s reasonable estimate of the
cost to repair the same exceeds $250,000.00 and/or (2) access to or egress from
the Property or parking at the Property is materially impaired (any such fire or
other casualty, a “Material Casualty”), Purchaser may in any such case, at
Purchaser’s sole option, elect to either:

(a) terminate this Agreement and receive back the Deposit, in which event
Purchaser and Seller shall have no further obligations or liabilities hereunder
with respect to such Property other than Purchaser’s obligations under
Section 5.1(b) and Section 5.3; or

 

-8-



--------------------------------------------------------------------------------

(b) purchase the Property subject to and in accordance with the terms of this
Agreement.

In the event of a fire or other casualty that is not a Material Casualty, and in
connection with any Material Casualty as to which Purchaser elects to proceed
pursuant to Section 6.3(b), (A) Purchaser shall purchase the Property in
accordance with the terms hereof without reduction in the Purchase Price and
(B) Seller shall assign to Purchaser at Closing all insurance proceeds paid or
payable on account of such damage, including any rental or business interruption
insurance applicable to the period from and after the Closing Date, and shall
grant to Purchaser a credit at Closing against the Purchase Price in the amount
of any deductible applicable thereto. Purchaser shall be deemed to have elected
to purchase the Property under Section 6.3(b) unless, within fifteen
(15) Business Days from reasonably detailed written notice to Purchaser of such
casualty, Purchaser provides Seller with written notice that Purchaser elects to
terminate this Agreement pursuant to Section 6.3(a). If the Closing Date would
otherwise occur sooner, it shall automatically be extended to the date that is
twenty (20) Business Days after written notice to Purchaser of the casualty. If
any insurance proceeds paid or payable on account of a fire or other casualty
are to be assigned to Purchaser in accordance with the provisions of this
Agreement, Seller shall cooperate as reasonably requested by Purchaser to
effectuate such assignment (including, if necessary, prosecuting claims in
Purchaser’s name or for Purchaser’s benefit), and Seller’s obligation to so
cooperate shall survive the Closing. Notwithstanding anything to the contrary in
this Section 6.3, if Seller fails to maintain insurance as required herein, and
if there is a fire or other casualty that is not a Material Casualty, or if
there is a Material Casualty as to which Purchaser elects to proceed under
Section 6.3(b), Purchaser shall have the right, in lieu of an assignment of
insurance proceeds, to receive a credit against the Purchase Price in an amount
equal to what would have been recovered from the required insurance, as
estimated by a third party consultant selected by Seller and approved by
Purchaser, which approval shall not be unreasonably withheld.

Section 6.4. Condemnation. Unless and until the Closing is completed, the risk
of loss to the Property from condemnation shall be borne by Seller. If, at any
time before completion of the Closing, a taking or condemnation (or proceeding
in lieu thereof) is commenced or threatened in writing: (i) of all or
substantially all of the Property; or (ii) of less than all or substantially all
of the Property that: (1) causes the Property to fail to comply with Legal
Requirements; (2) materially impairs access to or egress from the Property or
the parking at the Property; (3) causes the loss of any parking that is legally
required for the operation of the Property; and/or (4) otherwise, in Purchaser’s
reasonable business judgment, results in a loss of value in excess of
$250,000.00 (any of the foregoing, a “Material Taking”), Purchaser may, at
Purchaser’s sole option, elect either to:

(a) terminate this Agreement and receive back the Deposit, in which event
Purchaser and Seller shall have no further obligations or liabilities hereunder
with respect to such Property other than Purchaser’s obligations under
Section 5.1(b) and Section 5.3; or

(b) purchase the Property subject to and in accordance with this Agreement.

In the event of condemnation or taking that does not constitute a Material
Taking, or if there is a Material Taking but Purchaser elects to proceed under
Section 6.4(b), (1) Purchaser shall purchase the Property in accordance with the
terms hereof (without reduction in the Purchase Price), (2) Seller shall assign
to Purchaser at Closing all condemnation proceeds and rental interruption
insurance paid or payable as a result of such condemnation applicable to the
period from and after the Closing Date, (3) Purchaser shall have the right to be
present with Seller at any hearings or negotiations with respect thereto, and
(4) Seller shall not settle or compromise any such matter without Purchaser’s
prior written

 

-9-



--------------------------------------------------------------------------------

consent. Purchaser shall be deemed to have elected to purchase the Property
under Section 6.4(b) unless, within fifteen (15) Business Days from written
notice to Purchaser of the condemnation, Purchaser provides Seller with written
notice that Purchaser elects to terminate this Agreement pursuant to
Section 6.4(a). If the Closing Date would otherwise occur sooner, it shall
automatically be extended to the date that is twenty (20) Business Days after
written notice to Purchaser of the Material Taking.

Section 6.5. Leasing and Other Activities Prior to Closing.

(a) During the term of this Agreement, Seller shall continue to enter into Lease
Transactions which qualify under the requirements specified in Section 6.5(g)
below. Seller shall not enter into any Lease Transaction which fails to meet the
requirements of Section 6.5(g) (a “Non-Qualified Lease Transaction”) without
Purchaser’s prior written consent, which consent may be given or withheld in
Purchaser’s sole discretion. If Seller gives Purchaser a Lease Proposal Notice
for a Non-Qualified Lease Transaction and Purchaser does not notify Seller in
writing of its disapproval within five (5) Business Days, Purchaser shall be
deemed to have approved such Non-Qualified Lease Transaction.

(b) Seller shall not, without Purchaser’s prior written approval given or
withheld in its sole and unreviewable discretion, enter into any new Contracts
or modify or renew any existing Contracts that would impose any obligations on
Purchaser or the Property after Closing. If Seller requests Purchaser’s approval
and Purchaser does not notify Seller in writing of its consent or disapproval
within five (5) Business Days after notice thereof from Seller, Purchaser shall
be deemed to have consented to such requested action. Without limiting the
foregoing approval rights, Seller shall provide Purchaser with prompt notice of
any new Contracts or material modifications, renewals or terminations of any
Continuing Contracts, together with complete copies of the documents relating
thereto.

(c) Seller shall not, without Purchaser’s prior written approval given or
withheld in its sole and unreviewable discretion, (i) make any material
alterations or additions to the Property, except as may be required by Legal
Requirements or any of the Leases or as may reasonably be required for the
prudent repair and maintenance of the Property, (ii) change or attempt to change
(or consent to any change in) the zoning or other Legal Requirements applicable
to the Property, or (iii) cancel, amend or modify in any material respect any
certificate, license, approval or permit held by or on behalf of Seller with
respect to the Property.

(d) At all times prior to Closing, Seller shall: (i) maintain the Property in
good condition and repair consistent with its current operations; (ii) use
commercially reasonable efforts to maintain its relations with Tenants,
suppliers and customers and otherwise conduct business with respect to the
Property in a commercially reasonable manner; (iii) maintain its current
staffing levels for leasing and property management personnel for the Property
and not terminate or reassign the current onsite property manager, assistant
manager, leasing director or maintenance director prior to the Closing, unless
otherwise agreed to by Purchaser in writing, except that notwithstanding the
forgoing, Seller may in the exercise of its good faith management discretion
determine cause to exist for such a change and in that event Seller may alter
its current staffing levels for leasing and property management personnel for
the Property and may terminate or reassign the current on-site property manager,
assistant manager, leasing director or maintenance director after giving to
Purchaser notice of Seller’s intention and if Purchaser does not notify Seller
in writing of its disapproval of such action within five (5) Business Days,
Purchaser shall be deemed to have agreed to the proposed change; (iv) perform
its obligations under the Leases, the Contracts and the Permitted Exceptions;
(v) maintain the insurance with respect to the Property that is in place as of
the Effective Date; (vi) not sell or further encumber the Property or any

 

-10-



--------------------------------------------------------------------------------

direct or indirect interest therein or enter into any agreement relating
thereto, unless the same can and will be terminated, released or discharged (as
applicable) at or prior to Closing or is otherwise permitted hereunder, and
(vii) promptly give Purchaser a reasonably detailed written notice of: (1) any
fire, flood or other material adverse change with respect to the Property of
which Seller obtains actual knowledge; (2) any actual or proposed condemnation
(or proceeding in lieu thereof) of which Seller obtains actual knowledge;
(3) any written notice received by Seller claiming that the Property or the use
and operation thereof fails to comply with applicable legal requirements;
(4) any written notice given or received by or on behalf of Seller claiming that
Seller or any Tenant is default under any Lease; and (5) any written notice
received by Seller concerning any pending or threatened litigation or
administrative proceeding affecting the Property. If Seller becomes aware during
the term of this Agreement of any matters that render any of its representations
or warranties untrue, Seller shall promptly disclose such matters to Purchaser
in writing.

(e) During the term of this Agreement, Seller shall not remove any Personal
Property or fixtures from the Improvements except for purposes of replacement
thereof in the ordinary course of business, in which case such replacements
shall be promptly installed prior to Closing and shall be comparable in quantity
and quality to the item(s) being replaced.

(f) Seller shall deliver and assign to Purchaser copies of any Warranties that
are in effect with respect to the Property or the Improvements.

(g) With respect to any portion of the Improvements that consist of “for rent”
apartments or units, (i) Seller shall continue to “make ready” all apartments
and bed spaces (leased or available for the upcoming Academic Lease Year) which
are not occupied in accordance with generally prevailing practices for similar
properties and shall deliver all apartments or bed spaces in Rent Ready
Condition at Closing; (ii) Seller shall continue to advertise, market and lease
all apartments and bed spaces in the Property in accordance with Seller’s normal
and customary business practices and in accordance with leasing guidelines and
credit approval guidelines attached hereto as Exhibit K (collectively, the
“Leasing and Credit Guidelines”); (iii) Seller shall prudently manage its
inventory of available and partially occupied units in order to optimize total
occupancy in accordance with generally prevailing practices for similar
properties; (iv) Seller shall not enter into any Lease Transaction involving a
residential lease or residence agreement: (1) that is inconsistent in any
material respect with the Leasing and Credit Guidelines; (2) on a lease form
other than the form of lease or residence agreement currently used by Seller or
otherwise reasonably approved by the Purchaser, subject to nonmaterial changes
in the ordinary course of business; and/or (3) that has a resident vacating date
which does not correlate with the Academic Lease Year; and (v) except as may be
required in the ordinary course of business, Seller shall not apply any security
or other deposit to the obligations of any Tenant. As used in this Agreement,
the term “Rent Ready” shall mean that condition, by customary industry standards
for similar properties, in which institutional apartment owners deliver
apartment units to new tenants, together with completion of Seller’s standard
decorating and repainting package.

Section 6.6. License to Use Name. At Closing, Seller shall grant to Purchaser a
non-exclusive license (the “License”) to use the name “Cabana Beach of San
Marcos” with respect to the San Marcos Property and “Cabana Beach of
Gainesville” with respect to the Gainesville Property, and any related marks,
names, and/or brands solely with respect to the Property. The License shall be
memorialized in a written agreement, which shall be subject to the reasonable
approval of Seller and Purchaser (such agreement, the “License Agreement”).
Seller and Purchaser agree to work together in good faith prior to Closing to
negotiate and finalize the terms of the License Agreement.

 

-11-



--------------------------------------------------------------------------------

ARTICLE 7

As-Is Sale; Limited Representations and Warranties

Section 7.1. As-Is Sale.

(a) Purchaser acknowledges that it is an experienced and sophisticated purchaser
of commercial real estate projects such as the Property and that, prior to the
Closing, it will have a full and complete opportunity to conduct such
investigations, examinations, inspections and analysis of the Property and
market conditions as Purchaser, in its absolute discretion, may deem
appropriate. Purchaser further acknowledges that, except for Seller
Representations, Purchaser has not relied upon any statements, representations
or warranties by Seller or any agent of Seller.

(b) Except for the obligations of Seller under this Agreement and the Seller
Representations, Purchaser agrees that the Property shall be sold and that
Purchaser shall accept possession of the Property on the Closing Date strictly
on an “as is, where is, with all faults” basis, and that, except for the Seller
Representations, such sale shall be without representation or warranty of any
kind by Seller, express or implied.

(c) EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN AND IN ANY DOCUMENTS OR OTHER
INFORMATION PREPARED BY SELLER AND ATTACHED HERETO, PURCHASER ACKNOWLEDGES AND
AGREES THAT PURCHASER, ITS AGENTS AND REPRESENTATIVES HAVE NOT RELIED, DO NOT
RELY AND WILL NOT RELY TO ANY EXTENT OR IN ANY WAY UPON, DIRECTLY OR INDIRECTLY,
AND SELLER HEREBY RELEASES PURCHASER FROM, ANY PRIOR, CONTEMPORANEOUS OR FUTURE
EXPRESSIONS, COMMUNICATIONS, REPRESENTATIONS, WARRANTIES, UNDERSTANDINGS,
AGREEMENTS (WHETHER ORAL OR WRITTEN) IN ANY WAY WHATSOEVER RELATING TO THE
PROPERTY, THIS AGREEMENT OR ANY TERM, CONDITION OR PROVISION HEREOF EXCEPT AS
EXPRESSLY SET FORTH HEREIN, MADE AT ANY TIME PRIOR HERETO OR HEREAFTER THROUGH
THE CLOSING DATE, WHETHER MADE BY SELLER OR ITS AGENTS OR REPRESENTATIVES.

Section 7.2. Purchaser Representations. Purchaser hereby represents and warrants
to Seller as follows:

(a) Purchaser is a corporation, duly formed, validly existing and in good
standing under the laws of Maryland. This Agreement constitutes the valid and
legally binding obligation of Purchaser, enforceable against Purchaser in
accordance with its terms.

(b) There are no actions, suits or proceedings pending or, to the knowledge of
Purchaser, threatened, against or affecting Purchaser which, if determined
adversely to Purchaser, would adversely affect its ability to perform its
obligations hereunder. Purchaser has not (a) made a general assignment for the
benefit of creditors, (b) filed any voluntary petition in bankruptcy or suffered
the filing of an involuntary petition of Purchaser’s creditors, (c) suffered the
appointment of a receiver to take possession of all, or substantially all, of
Purchaser’s assets, (d) suffered the attachment or other judicial seizure of
all, or substantially all, of Purchaser’s assets, (e) admitted in writing it
inability to pay its debts as they come due or (f) made an offer of settlement,
extension or composition to its creditors generally. Purchaser has full right,
power and authority and is duly authorized to enter into this Agreement, to
perform each of the covenants on its part to be performed hereunder and to
execute and deliver, and to perform its obligations under all documents required
to be executed and delivered by it pursuant to this Agreement.

 

-12-



--------------------------------------------------------------------------------

(c) Neither the execution, delivery or performance of this Agreement
(i) conflicts or will conflict with or results or will result in a breach of or
constitutes or will constitute a default under (1) the organizational documents
of Purchaser, (2) to the best of Purchaser’s knowledge, any law or any order,
writ, injunction or decree of any court or governmental authority, or (3) any
agreement or instrument to which Purchaser is a party or by which it is bound or
(ii) results in the creation or imposition of any lien, charge or encumbrance
upon its property pursuant to any such agreement or instrument.

(d) No authorization, consent, or approval of any governmental authority
(including courts) or any other Person is required for the execution and
delivery by Purchaser of this Agreement or the performance of its obligations
hereunder.

(e) Purchaser is not, and will not be, a Person with whom Seller is restricted
from doing business with under the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, H.R. 3162, Public Law 107-56 (commonly known as the “USA Patriot Act”) and
Executive Order Number 13224 on Terrorism Financing, effective September 24,
2001 and regulations promulgated pursuant thereto (collectively, “Anti-Terrorism
Laws”), including persons and entities named on the Office of Foreign Asset
Control Specially Designated Nationals and Blocked Persons List;

Section 7.3. Seller’s Representations. Seller warrants and represents to
Purchaser as follows:

(a) Representations Concerning Seller.

(i) Each Seller is a limited partnership, duly formed, validly existing and in
good standing under the laws of Delaware. This Agreement constitutes the valid
and legally binding obligation of Seller, enforceable against Seller in
accordance with its terms;

(ii) There are no actions, suits or proceedings pending or, to the knowledge of
Seller, threatened, against or affecting Seller which, if determined adversely
to Seller, would adversely affect its ability to perform its obligations
hereunder. Seller has not (a) made a general assignment for the benefit of
creditors, (b) filed any voluntary petition in bankruptcy or suffered the filing
of an involuntary petition of Seller’s creditors, (c) suffered the appointment
of a receiver to take possession of all, or substantially all, of Seller’s
assets, (d) suffered the attachment or other judicial seizure of all, or
substantially all, of Seller’s assets, (e) admitted in writing it inability to
pay its debts as they come due or (f) made an offer of settlement, extension or
composition to its creditors generally. Seller has full right, power and
authority and is duly authorized to enter into this Agreement, to perform each
of the covenants on its part to be performed hereunder and to execute and
deliver, and to perform its obligations under all documents required to be
executed and delivered by it pursuant to this Agreement. Notwithstanding
anything herein to the contrary, Purchaser acknowledges that Seller has
disclosed to Purchaser the existence of the pending proceeding styled and
numbered Petition of AT&T for Relief from Carrier-of-Last Resort Obligations, ,
07-0357-TL, Public Service Commission and Seller represents and warrants to
Purchaser that such pending proceeding will not adversely affect Purchaser, the
Property, the consummation of the transactions contemplated by this Agreement or
Seller’s ability to perform its obligations hereunder. Fort Development Group,
Inc. hereby agrees to indemnify, defend (with counsel reasonably acceptable to

 

-13-



--------------------------------------------------------------------------------

Purchaser) and hold harmless Purchaser and its members, managers, officers,
directors, agents and employees (each an “Indemnified Party”) from and against
any and all claims, liens, actions, liabilities, suits, losses, damages, costs,
and/or expenses (including reasonable attorneys’ fees and court costs) asserted
against or sustained and/or incurred by an Indemnified Party and arising out of
or in any way relating to such proceeding, which indemnity shall be memorialized
in a written agreement to be delivered by Seller to Purchaser at Closing in form
and substance reasonably satisfactory to Seller and Purchaser (the “Seller
Indemnity”);

(iii) Neither the execution, delivery or performance of this Agreement
(a) conflicts or will conflict with or results or will result in a breach of or
constitutes or will constitute a default under (1) the organizational documents
of Seller, (2) to Seller’s knowledge, any law or any order, writ, injunction or
decree of any court or governmental authority, or (3) any agreement or
instrument to which Seller is a party or by which it is bound, (b) results in
the creation or imposition of any lien, charge or encumbrance upon its property
pursuant to any such agreement or instrument;

(iv) No authorization, consent, or approval of any governmental authority
(including courts) or any other Person is required for the execution and
delivery by Seller of this Agreement or the performance of its obligations
hereunder;

(v) Seller is not a “foreign person” as defined in Section 1445 of the Code;
Seller’s taxpayer identification number is 20-1531594; and

(vi) Seller is not, and will not be, a Person with whom Purchaser is restricted
from doing business with under the Anti-Terrorism Laws.

(b) Representations Concerning the Property.

(i) Seller will make available for Purchaser’s inspection either at the Property
or at Seller’s offices, within the time provided in Section 5.1, true and
complete copies of all Leases. Seller will provide Purchaser with a copy of each
Rent Roll, which is accurate and complete in all material respects. Purchaser
shall verify, by review of the Leases, that the rents (or housing charges) and
other amounts set forth on each Rent Roll are the amounts actually being paid by
the Tenants under the Leases. Except as expressly disclosed in the Rent Rolls,
there are no oral or other terms or agreements with any of the Tenants except as
expressly set forth in such Leases, whether through side letters, discount
programs or coupons, early termination rights, or otherwise. The Leases are in
full force and effect; there are no uncured defaults by the landlord or, to
Seller’s knowledge, by any Tenant under any Lease; to Seller’s knowledge, no
Tenant has any defense or offset to its rental or other obligations under its
Lease; the Tenant under each Lease is paying rent on a current basis (except as
noted on a current accounts receivable statement, a copy of which Seller will
furnish to Purchaser; there are no agreements with respect to any Tenant
allowing the Tenant any reduction, abatement or deferral of rent or allowing the
payment of any rent other than in cash; no rentals or other payments have been
made more than thirty (30) days in advance (except as noted on a current
pre-paid rent statement, a copy of which seller will furnish to Purchaser);
there are no outstanding tenant improvement allowances or obligations, moving
allowances or other inducements or concessions owed to any Tenant; no brokerage
or leasing commission or fee is due or unpaid, and there are no agreements that
will obligate Purchaser to pay any such amount on or after Closing in connection
with any renewals or extensions of existing Leases or the leasing of any
additional space to any Tenants under the Leases; there are no Leases which give
any Tenant the right to purchase the Property or any part thereof; and other
than the Leases set forth on the Rent Rolls, there are no leases, licenses or
other occupancy agreements affecting all or any portion of the Property. The
concession package currently in use at each Property, or a list of concessions
being offered to prospective tenants, is attached to the Rent Roll for such
Property;

 

-14-



--------------------------------------------------------------------------------

(ii) Except as set forth on Exhibit D, (1) Seller has not entered into any
commitments or agreements with any governmental authorities or agencies or with
any other Person affecting the Property that are not a matter of public record
at the registry of deeds for the Property; and (2) Seller has received no
written notice requiring the correction of any condition with respect to the
Property, or any part thereof, by reason of any alleged violation of any
applicable federal, state, county or municipal law, code, rule or regulation, or
stating that any investigation has been commenced or is contemplated regarding
any of the same;

(iii) Seller has delivered to Purchaser true and complete copies of all
engineering, geotechnical, environmental, and other similar studies or reports
in the possession or control of the Seller relating to the Property (the
“Reports”). All such Reports for purposes of this Agreement constitute
Confidential Information;

(iv) Seller has delivered to Purchaser true and complete copies of all permits,
licenses, certificates of occupancy and approvals in Seller’s possession or
control and relating to the development, ownership and operation of the
Property, a list of which is attached hereto as Exhibit L (the “Permits”).
Seller has received no written notice of any default under the Permits nor that
any license, permit or approval, other than the Permits, is required in
connection with the current ownership or use of the Property; to the extent
required and possible, the Permits shall be assigned to Purchaser at Closing and
Purchaser shall notify the appropriate government authority of the assignment
thereof and obtain any required consents;

(v) Seller has received no notices of any judicial, administrative, condemnation
or eminent domain proceedings or investigations relating to the Property;

(vi) All sums payable by or on behalf of Seller by reason of any labor or
materials furnished with respect to the Property have been, or in the ordinary
course of business prior to Closing will be, paid in full, and Seller has not
received notice of any material disputes in connection therewith;

(vii) Exhibit H sets forth a complete and accurate list of the Contracts. Seller
has delivered (or will deliver within the time provided in Section 5.1) to
Purchaser true and complete copies of the Contracts. The Contracts are in full
force and effect and neither Seller nor, to Seller’s knowledge, any other party
is in default in any material respect under any Contract. All such Contracts for
purposes of this Agreement constitute Confidential Information;

(viii) the Personal Property listed on Exhibit I constitutes all of the material
personal property currently used in connection with the ownership and operation
of the Improvements, and Seller owns such personal property free and clear of
all liens, leases and encumbrances;

(ix) Attached hereto as Exhibit J is a true, complete, correct and complete list
of all warranties or guaranties issued in connection with the development,
construction, operation, maintenance or repair of the Property, and all
amendments and modifications thereto (collectively, the “Warranties”). True and
correct copies of all of the Warranties have been delivered to Purchaser. The
Warranties are in full force and effect and Seller shall deliver and assign the
same to Purchaser at Closing. In the event that the issuer of any of the
Warranties charges a fee in connection with the assignment or requires that any
work be performed in connection with the assignment, then such fee and the cost
of work shall be paid by the Seller at or prior to the Closing. All such
Warranties for purposes of this Agreement constitute Confidential Information;

 

-15-



--------------------------------------------------------------------------------

(x) The operating statements, income and expense reports, and accounts
receivable reports furnished by Seller to Purchaser relative to the Property are
true and correct in all material respects and fairly reflect the financial
condition, the financial results or other subject matter thereof as of the dates
thereof, and except as disclosed to Purchaser in writing, there have been no
material adverse changes since the date of such statements. All such operating
statements, income and expense reports, and accounts receivable reports for
purposes of this Agreement constitute Confidential Information;

(xi) Seller has delivered (or will deliver within the time provided in
Section 5.1) true and correct copies of tax bills issued by any applicable
federal, state or local governmental authority to the Seller with respect to the
Property for the most recent past and current tax years, and any new assessment
received with respect to a current or future tax year. No portion of the
Property comprises part of a tax parcel which includes property other than
property comprising all or a portion of the Property. Seller has not received
written notice of any application or proceeding with respect to a reduction or
an increase of such taxes (except in connection with a current reassessment
being conducted). To Seller’s knowledge, there are no tax refund proceedings
relating to the Property which are currently pending. Seller has not received
notice of any special taxes or assessments to be levied against the Property nor
any change in the tax assessment of the Property; and

(xii) Seller has not granted any option or right of first refusal or first
opportunity to any party to acquire any interest in any of the Property.

Section 7.4. Seller’s Knowledge. Whenever a representation is qualified by the
phrase “to Seller’s knowledge”, or by words of similar import, the accuracy of
such representation shall be based solely on the actual (as opposed to
constructive or imputed) knowledge of one or more of David Fort and Ton Von Mook
(“Seller Representatives”), without independent investigation or inquiry.

ARTICLE 8

Closing

Section 8.1. Closing Date. The Closing shall take place at 10:00 a.m. on the
Closing Date. Unless the parties otherwise agree in writing, the Closing shall
be conducted through a customary escrow arrangement with the Title Company and,
on or before the Closing Date, the Seller shall deliver to the Title Company or
Purchaser the documents listed in Section 8.2 and the Purchaser shall deliver to
the Title Company the documents and funds described in Section 8.3.

Notwithstanding anything to the contrary in this Agreement, if, on the Closing
Date, Purchaser is unable to bind property and casualty insurance for the Real
Property solely because of the existence of a named hurricane threatening the
area in which the Real Property is located, Purchaser may, by written notice to
Seller, adjourn the Closing until the date that is three (3) Business Days after
the date that such condition no longer exists.

Section 8.2. Seller’s Deliveries. At the Closing, Each Seller (except as
otherwise provided) shall deliver or cause to be delivered, at such Seller’s
sole expense, each of the following items (collectively, “Seller’s Deliveries”):

(a) (i) A special warranty deed in the form attached hereto as Exhibit E,
conveying good and clear record and marketable fee simple title, subject only to
the Permitted Exceptions, in proper form for recording, (ii) a Bill of Sale,
Blanket Conveyance and Assignment in the form attached hereto as Exhibit F,
(iii) an Assignment and Assumption Agreement in the form attached hereto as
Exhibit G, in proper form for recording, (iv) the Closing Statement, (v) a
non-foreign person affidavit sworn to by Seller as required by Section 1445 of
the Code, all duly executed (and, when required, acknowledged) by Seller,
(vi) the Escrow Agreement, (vii) the License Agreement, and (viii) the Seller
Indemnity (from the Seller of the Gainesville Property only);

 

-16-



--------------------------------------------------------------------------------

(b) All original Leases and guarantees relating thereto;

(c) All keys in Seller’s possession or control to all locks on the Improvements;

(d) Originals of any Continuing Contracts or, if originals are not in Seller’s
possession or control, true and complete copies thereof;

(e) Such evidence or documents as may be reasonably required by the Title
Company relating to and sufficient to delete any exceptions for: (i) mechanics’
or materialmen’s liens required to be removed by Seller hereunder; (ii) parties
in possession other than Tenants; or (iii) the status and capacity of Seller and
the authority of the Person or Persons who are executing the various documents
on behalf of Seller in connection with the sale of the Property;

(f) All books, records and other documents, databases, computer files and other
Intangible Property in the possession or control of Seller and material to
Purchaser’s ownership or operation of the Improvements, including Tenant
correspondence and credit files, permits, licenses, and approvals, as-built
drawings, plans and specifications, architectural plans, construction drawings
and guaranties and warranties;

(g) An updated Rent Roll certified by each Seller as being true, correct and
complete;

(h) Any deposits delivered to Seller by any one or more Tenants as security for
such Tenant’s or Tenants’ obligations under a Lease or Leases, together with
documents in form reasonably satisfactory to Purchaser naming Purchaser as
substitute beneficiary thereof;

(i) Sale notice letters to the Tenants. Such notices shall be prepared by
Purchaser and reasonably approved by Seller, shall notify the Tenants of the
sale and shall contain appropriate instructions relating to the payment of
future rentals, the giving of future notices, the naming of Purchaser on
insurance policies carried by Tenants, and other matters reasonably required by
Purchaser or required by law. Unless a different procedure is required by
applicable law, in which event such law shall be controlling, Purchaser agrees
to transmit or otherwise deliver such letters to the Tenants promptly after the
Closing; and

(j) Such other documents as are consistent with the terms of this Agreement and
reasonably required to close the transaction contemplated hereby.

Section 8.3. Purchaser’s Deliveries. At the Closing, Purchaser shall deliver the
following items (collectively, “Purchaser’s Deliveries”):

(a) Immediately available federal funds sufficient to pay the Purchase Price
(less the Deposit) and Purchaser’s share of all escrow costs and closing
expenses;

 

-17-



--------------------------------------------------------------------------------

(b) Duly executed and acknowledged originals of the Assignment and Assumption
Agreement, the Escrow Agreement, the License Agreement and the Closing
Statement;

(c) Such evidence or documents as may reasonably be required by the Title
Company evidencing the status and capacity of Purchaser and the authority of the
Person or Persons who are executing the various documents on behalf of Purchaser
in connection with the purchase of the Property; and

(d) Such other documents as are consistent with the terms of this Agreement and
reasonably required to close the transaction contemplated hereby.

Section 8.4. Costs and Prorations.

(a) General. Real estate taxes and assessments allocable to the payment period
that includes the Closing Date, personal property taxes, if any, rental income
and all other items of income and expense with respect to the Property shall be
prorated between Seller and Purchaser as of the Closing Date in accordance with
this Section 8.4. Except as otherwise provided in this Section 8.4, income and
expenses shall be prorated on the basis of a 30-day month and on the basis of
the accrual method of accounting. All such items attributable to the period
prior to the Closing Date shall be credited to Seller, and all such items
attributable to the period commencing on the Closing Date shall be credited to
Purchaser.

(b) Rents. The fixed and minimum rents (housing charges) and all additional
rents, escalation charges, common area maintenance charges, imposition charges,
heating and cooling charges, insurance charges, charges for utilities,
percentage rent, and all other rents, charges and commissions (collectively, the
“Rents”) payable by the Tenants, to the extent collected by Seller on or prior
to the Closing Date and which represent payments of Rents applicable to a period
of time on or subsequent to the Closing Date, shall be prorated between Seller
and Purchaser at Closing on a daily basis over the applicable Academic Lease
Year. Purchaser shall be credited at Closing with (i) all security or other
deposits paid by Tenants with respect to the Property; (ii) Rent prepaid beyond
the Closing Date or paid on account of operating costs, taxes or other items to
be incurred after the Closing Date; (iii) any interest on rental agreement or
security deposits or prepaid Rent held by or on behalf of Seller and refundable
to Tenants; and (iv) all non-contingent fees received from residents at
application or at possession (e.g., application, move-in, move-out,
redecoration, furniture or technology set up fees, but specifically excluding
security deposits or any other payment which could potentially be refundable to
residents).

(c) Arrears. Any of the Rents which are due and payable by the Tenants on or
prior to the Closing Date, but which have not been collected by Seller on or
prior to the Closing Date, or payment of which has been deferred until after the
Closing Date (the “Arrearage Rents”), that are paid after the Closing Date
shall, subject to the terms below, be paid to Seller, and if the Arrearage Rents
are received by Purchaser, Purchaser shall pay the Arrearage Rents to Seller
promptly after collection by Purchaser. Purchaser shall use reasonable efforts
to collect any Arrearage Rents, but shall have no obligation to commence any
action to enforce the obligation of Tenants to pay the Arrearage Rents. In the
event Purchaser elects to commence any action or proceeding against any Tenant
and as a result thereof collects any Arrearage Rents which Purchaser is required
to remit to Seller, Purchaser shall be entitled to deduct and retain a portion
of the amount collected which is equal to the reasonable, third party expenses
incurred by Purchaser in connection with the collection of the Arrearage Rents.
Seller shall have the right to pursue collection of the Arrearage Rents after
Closing.

 

-18-



--------------------------------------------------------------------------------

(d) Taxes. All real estate taxes assessed against the Property shall be prorated
between Seller and Purchaser on an accrual basis based upon the actual current
tax bill with the maximum discount allowed for early payment. If the most recent
tax bill received by Seller before the Closing Date is not the actual current
tax bill, then Seller and Purchaser shall initially prorate the taxes at the
Closing by applying 100% of the tax rate for the period covered by the most
current available tax bill to the latest assessed valuation, and shall reprorate
the taxes retroactively when the actual current tax bill is then available. All
real estate taxes accruing before the Closing Date shall be the obligation of
Seller and all such taxes accruing on and after the Closing Date shall be the
obligation of Purchaser.

(e) Assessment Installments. If as of the Closing Date the Property is
encumbered or otherwise affected by any assessment (whether or not a lien) which
is or may become payable in installments (which the Tenants are not required to
pay under the provisions of the Leases), then for the purposes of this
Agreement, all unpaid installments of such assessments shall be deemed to have
become due and payable prior to the Closing Date and Purchaser shall be entitled
to receive a credit against the Purchase Price in an amount equal to all unpaid
installments of such assessments, and in such event Purchaser shall take title
to the Property subject to the unpaid installments not yet due and payable.

(f) Utilities. The actual or estimated charges for utilities accrued and payable
by Seller shall be prorated between Seller and Purchaser, provided Purchaser is
required by law or elects to assume Seller’s utility account. Deposits for
utilities (the “Utility Deposits”), plus any interest on the Utility Deposits to
which Seller is or will be entitled that are held by the provider of the
utilities and which are freely transferable to Purchaser, shall at the election
of the Purchaser be assigned by Seller to Purchaser and Purchaser shall pay
Seller the full amount thereof at Closing. Seller shall retain the right to
obtain a refund of any Utility Deposits which are not required to be assigned to
Purchaser, and Purchaser will cooperate with Seller as reasonably requested in
obtaining any refund. With respect to water, sewer, electric and gas charges,
Seller shall make reasonable efforts to obtain a reading of the meter or other
consumption measuring device as of the Closing Date. If the Seller is unable to
obtain such a reading, Seller shall furnish a reading as of a date not more than
thirty (30) days prior to the Closing Date and the unknown charges shall be
apportioned on the basis of an estimate computed by utilizing such reading and
the most recent bill from the utility provider.

(g) Continuing Contracts. Prepaid charges, payments and accrued charges under
any Continuing Contracts shall be prorated at Closing in a manner reasonably
acceptable to Seller and Purchaser.

(h) Closing Costs. Purchaser and Seller shall each pay their own legal fees
related to the preparation of this Agreement and all documents required to
settle the transaction contemplated hereby. Purchaser shall pay all costs
associated with its due diligence, including the cost of appraisals,
architectural, engineering, credit and environmental reports. Each party shall
pay one-half of the charges for the escrow services of the Title Company. Seller
shall pay all recording fees in connection with the release of any encumbrances
on the Property. Purchaser shall pay all recording fees for the deed, survey
expenses, including the cost of an ALTA survey, and the cost of any endorsements
to Purchaser’s title policy (other than any endorsements necessary to cure any
Purchaser Title Objections and Stub Period Title Objections as provided in
Section 4.1(a) and 4.1(b), respectively, and the modification of the exception 2
of the San Marcos Title Commitment to “shortages in area”, all of which shall be
paid by Seller), costs of any lender’s title policy and any endorsement required
by Purchaser’s lender. Seller

 

-19-



--------------------------------------------------------------------------------

shall pay all title expenses, title search and abstract fees, title premiums,
the premium to modify exception 2 of the San Marco Title Commitment to
“shortages in area”, and transfer taxes or documentary stamp charges. All other
customary purchase and sale closing costs shall be paid by Seller or Purchaser
in accordance with the custom in the jurisdiction where the Property is located.

(i) Closing Statement. Purchaser and Seller shall cooperate to produce and
reasonably agree upon prior to the Closing Date a schedule of prorations to be
made as of the Closing Date in accordance with the terms of this Agreement (the
“Closing Statement”). If any of the items described in this Section 8.4 cannot
be apportioned at the Closing because of the unavailability of the amounts which
are to be apportioned or otherwise, or are incorrectly apportioned at Closing or
subsequent thereto, such items shall be apportioned or reapportioned, as the
case may be, as soon as practicable after the Closing Date or the date such
error is discovered, as applicable. The provisions of this Section 8.4 shall
survive the Closing.

Section 8.5. Possession. Possession of the Property shall be delivered to
Purchaser by Seller at the Closing, subject only to the Leases set forth on the
Rent Roll or entered into in accordance with Section 6.5(a), rights arising
under any Continuing Contracts, and the Permitted Exceptions.

ARTICLE 9

Real Estate Commission

Section 9.1. Commissions.

(a) Seller represents, warrants and covenants to Purchaser that Seller has not
dealt with any real estate agent or broker in connection with the transaction
contemplated hereby except for Marcus & Millichap and FortGroup Acquisition
Corporation (“Seller’s Broker”). Seller shall pay any brokerage commission due
to Seller’s Broker in accordance with the separate agreement between Seller and
Seller’s Broker. Seller shall indemnify and hold Purchaser harmless from any
damages suffered by Purchaser as a result of a breach of the foregoing
representation.

(b) Purchaser represents, warrants and covenants with Seller that Purchaser has
not dealt with any real estate agent or broker in connection with the
transaction contemplated hereby. Purchaser shall indemnify and hold Seller
harmless from any damages suffered by Seller as a result of a breach of the
foregoing representation.

(c) The provisions of this Section 9.1 shall survive the Closing.

ARTICLE 10

Termination and Default

Section 10.1. Purchaser’s Default. If the sale contemplated hereby is not
consummated because of a default by Purchaser in its obligation to purchase the
Property in accordance with the terms of this Agreement, and if such default is
not cured within ten (10) days from written notice thereof from Seller to
Purchaser (except such notice shall not be required where all conditions
precedent to Purchaser’s obligations under this Agreement as set forth in
Section 6.1 have been satisfied and Purchaser fails to provide the Purchaser’s
Deliveries as set forth in Section 8.3), then: (a) this Agreement shall
automatically terminate; (b) the Deposit shall be paid to and retained by Seller
as liquidated

 

-20-



--------------------------------------------------------------------------------

damages; and (c) Seller and Purchaser shall have no further obligations to each
other, except those obligations that survive a termination hereof by its terms.
PURCHASER AND SELLER ACKNOWLEDGE THAT THE DAMAGES TO SELLER IN THE EVENT OF A
BREACH OF THIS AGREEMENT BY PURCHASER WOULD BE DIFFICULT OR IMPOSSIBLE TO
DETERMINE, THAT THE AMOUNT OF THE DEPOSIT REPRESENTS THE PARTIES’ BEST AND MOST
ACCURATE ESTIMATE OF THE DAMAGES THAT WOULD BE SUFFERED BY SELLER IF THE
TRANSACTION SHOULD FAIL TO CLOSE AND THAT SUCH ESTIMATE IS REASONABLE UNDER THE
CIRCUMSTANCES EXISTING AS OF THE DATE OF THIS AGREEMENT AND UNDER THE
CIRCUMSTANCES THAT SELLER AND PURCHASER REASONABLY ANTICIPATE WOULD EXIST AT THE
TIME OF SUCH BREACH. PURCHASER AND SELLER AGREE THAT SELLER’S RIGHT TO RETAIN
THE DEPOSIT SHALL BE SELLER’S SOLE REMEDY, AT LAW AND IN EQUITY, FOR PURCHASER’S
FAILURE TO PURCHASE THE PROPERTY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

Section 10.2. Seller’s Default. If Seller defaults in its obligation to sell the
Property to Purchaser in accordance with the terms of this Agreement, and if
such default is not cured within ten (10) days from written notice thereof from
Purchaser to Seller (except such notice shall not be required where all
conditions precedent to Seller’s obligations under this Agreement as set forth
in Section 6.2 have been satisfied and Seller fails to provide the Seller’s
Deliveries as set forth in Section 8.2), then Purchaser may, as its sole and
exclusive remedy at law or in equity: (a) terminate this Agreement in its
entirety by giving written notice thereof to Seller, in which event the Deposit
will promptly be returned to Purchaser and the parties shall have no further
obligation to each other except any obligations hereunder that expressly survive
any such termination; (b) terminate this Agreement solely with respect to the
Property to which such default relates by giving written notice thereof to
Seller, in which event the parties shall have no further obligation to each
other with respect to such Property except any obligations hereunder that
expressly survive any such termination; (c) waive such default and consummate
the transactions contemplated hereby in accordance with the terms of this
Agreement; or (d) specifically enforce this Agreement. Purchaser hereby
irrevocably waives any other right or remedy for such default; provided,
however, that if, in breach of this Agreement, Seller sells the Property (or any
portion thereof) to someone other than Purchaser or otherwise takes action that
renders the remedy of specific performance impossible or impractical to obtain,
Seller shall reimburse Purchaser for the actual third-party out of-pocket
expenses incurred by Purchaser in connection with this Agreement and the
transaction contemplated hereby, in an amount not to exceed $100,000.00. If
Purchaser brings an action for specific performance, the Deposit shall remain in
escrow pending the outcome of such action.

Section 10.3. Breach of Representations. The representations and warranties of
Seller and Purchaser set forth in this Agreement or in any document or
certificate delivered by Seller or Purchaser in connection herewith shall
survive the Closing for a period of twelve (12) months (the “Survival Period”),
and no action or proceeding thereon shall be valid or enforceable, at law or in
equity, unless within such time, written notice thereof is given to the other
party.

ARTICLE 11

Miscellaneous

Section 11.1. Entire Agreement; Successors and Assigns; Miscellaneous
Provisions. This Agreement constitutes the entire agreement between the parties
hereto with respect to the transactions contemplated herein, and it supersedes
all prior discussions, understandings or agreements. All Exhibits and Schedules
attached hereto are a part of this Agreement and are incorporated herein by
reference.

 

-21-



--------------------------------------------------------------------------------

Neither this Agreement nor any interest hereunder shall be assigned or
transferred by Seller. Purchaser may not assign or otherwise transfer its
interest under this Agreement in whole or in part without Seller’s prior written
consent, which may be withheld in Seller’s sole discretion; provided, however,
that Purchaser shall have the right, without Seller’s consent, to assign
Purchaser’s rights hereunder to any corporation, limited liability company or
other entity controlling, controlled by or under common control with Purchaser
provided written notice of such assignment is given to the Seller prior to the
date of Closing and such notice is accompanied by a fully-executed agreement
between Purchaser and such assignee whereby Purchaser assigns Purchaser’s rights
hereunder to such assignee and such assignee assumes the obligations of the
Purchaser under this Agreement. Notwithstanding any such assignment, Purchaser
shall remain primarily liable for all obligations and liabilities hereunder.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. This Agreement may
be executed in any number of counterparts and it shall be sufficient that the
signature of each party appear on one or more such counterparts, and all
counterparts shall collectively constitute a single agreement. No modification
of this Agreement shall be deemed effective unless in writing and signed by both
Seller and Purchaser. In the event the time for performance of any obligation
hereunder expires on a day that is not a Business Day, the time for performance
shall be extended to the next Business Day. The descriptive headings of the
paragraphs of this Agreement are inserted for convenience only and shall not
control or affect the meaning or construction of any provisions of this
Agreement. Words such as “herein”, “hereinafter”, “hereof” and “hereunder” when
used in reference to this Agreement, refer to this Agreement as a whole and not
merely to a subdivision in which such words appear, unless the context otherwise
requires. The singular shall include the plural and the masculine gender shall
include the feminine and neuter, and vice versa, unless the context otherwise
requires. The word “including” shall not be restrictive and shall be interpreted
as if followed by the words “without limitation.” This Agreement shall not be
construed more strictly against one party than against the other merely by
virtue of the fact that it may have been prepared primarily by counsel for one
of the parties, it being recognized that both Purchaser and Seller have
contributed substantially and materially to the preparation of this Agreement.

Section 11.2. Waiver; Governing Law. The excuse or waiver of the performance by
a party of any obligation of the other party under this Agreement shall only be
effective if evidenced by a written statement signed by the party so excusing or
waiving. No delay in exercising any right or remedy shall constitute a waiver
thereof, and no waiver by Seller or Purchaser of the breach of any covenant of
this Agreement shall be construed as a waiver of any preceding or succeeding
breach of the same or any other covenant or condition of this Agreement. This
Agreement shall be construed and the rights and obligations of Seller and
Purchaser hereunder determined in accordance with the internal laws of Florida,
without regard to the principles of conflict of laws.

Section 11.3. Notices. All notices or other communications required or provided
to be sent by either party shall be in writing and shall be sent by: (i) by
United States Postal Service, certified mail, return receipt requested, (ii) by
any nationally known overnight delivery service for next day delivery,
(iii) delivered in person or (iv) sent by telecopier or facsimile machine which
automatically generates a transmission report that states the date and time of
the transmission, the length of the document transmitted and the telephone
number of the recipient’s telecopier or facsimile machine (with a copy thereof
sent in accordance with clause (i), (ii) or (iii) above). All notices shall be
deemed to have been given upon receipt. All notices shall be addressed to the
parties at the addresses below:

 

If to Seller:    Fort Development Group, Inc.      1301 Plantation Island Drive
     Suite 304      St. Augustine, Florida 32080     

Attn: Michael Ahwash

Fax No.: (904) 584-1555

 

-22-



--------------------------------------------------------------------------------

With a copy to:    Carey, O’Malley, Whitaker & Manson, P.A.      712 South
Oregon Avenue      Tampa, Florida 33606     

Attn: Andrew M. O’Malley, Esq.

    

Fax No.: (813) 250 - 9898

If to Purchaser:    Excelsior LaSalle Property Fund, Inc.      c/o LaSalle
Investment Management, Inc.      200 East Randolph Drive      Chicago, Illinois
60601     

Attn: Chris Akins

    

Fax No.: (312) 416 - 9517

With a copy to:    Paul, Hastings, Janofsky & Walker LLP      191 N. Wacker
Drive      30th Floor      Chicago, Illinois 60606     

Attn: Daniel J. Perlmen, Esq.

    

Fax No.: (312) 499 - 6190

Any address or name specified above may be changed by notice given to the
addressee by the other party in accordance with this Section 11.3. The inability
to deliver notice because of a changed address of which no notice was given as
provided above, or because of rejection or other refusal to accept any notice,
shall be deemed to be the receipt of the notice as of the date of such inability
to deliver or rejection or refusal to accept. Any notice to be given by any
party hereto may be given by the counsel for such party.

Section 11.4. Attorneys’ Fees. In the event of a judicial or administrative
proceeding or action by one party against the other party with respect to the
interpretation or enforcement of this Agreement, the prevailing party shall be
entitled to recover reasonable costs and expenses including reasonable
attorneys’ fees and expenses, whether at the investigative, pretrial, trial or
appellate level. The prevailing party shall be determined by the court based
upon an assessment of which party’s major arguments or position prevailed.

Section 11.5. IRS Real Estate Sales Reporting. Purchaser and Seller hereby agree
that the Title Company shall act as “the person responsible for closing” the
transaction which is the subject of this Agreement pursuant to Section 6045(e)
of the Code and shall prepare and file all informational returns, including IRS
Form 1099-S, and shall otherwise comply with the provisions of Section 6045(e)
of the Code.

Section 11.6. Further Instruments. Each party, promptly upon the request of the
other, shall execute and have acknowledged and delivered to the other or to
Title Company, as may be appropriate, any and all further instruments reasonably
requested or appropriate to evidence or give effect to the provisions of this
Agreement and which are consistent with the provisions of this Agreement.

 

 

-23-



--------------------------------------------------------------------------------

Section 11.7. Severability. The parties hereto intend and believe that each
provision in this Agreement comports with all applicable local, state and
federal laws and judicial decisions. If, however, any provision in this
Agreement is found by a court of law to be in violation of any applicable local,
state, or federal law, statute, ordinance, administrative or judicial decision,
or public policy, or if in any other respect such a court declares any such
provision to be illegal, invalid, unlawful, void or unenforceable as written,
then it is the intent of all parties hereto that, consistent with and with a
view towards preserving the economic and legal arrangements among the parties
hereto as expressed in this Agreement, such provision shall be given force and
effect to the fullest possible extent, and that the remainder of this Agreement
shall be construed as if such illegal, invalid, unlawful, void, or unenforceable
provision were not contained herein, and that the rights, obligations, and
interests of the parties under the remainder of this Agreement shall continue in
full force and effect.

Section 11.8. Exclusivity. In consideration of the significant time and expense
to be devoted by Purchaser to its potential acquisition of the Property, Seller
agrees that, during the term of this Agreement, it will negotiate exclusively
with Purchaser concerning a potential sale of the Property, it will not market
the Property for sale or allow other potential purchasers to inspect or tour the
Property, and it has not and will not enter into any agreement to sell the
Property to any party other than Purchaser.

Section 11.9. No Recording. Neither Purchaser nor its agents or representatives
shall record or file this Agreement or any memorandum hereof in any public
records.

Section 11.10. No Implied Agreement. Neither Seller nor Purchaser shall have any
obligations in connection with the transaction contemplated by this Agreement
unless both Seller and Purchaser, each acting in its sole discretion, elects to
execute and deliver this Agreement to the other party. No correspondence, course
of dealing or submission of drafts or final versions of this Agreement between
Seller and Purchaser shall be deemed to create any binding obligations in
connection with the transaction contemplated hereby, and no contract or
obligation on the part of Seller or Purchaser shall arise unless and until this
Agreement is fully executed by both Seller and Purchaser. Once executed and
delivered by Seller and Purchaser, this Agreement shall be binding upon them
notwithstanding the failure of Title Company or any broker or other Person to
execute this Agreement.

Section 11.11. Public Announcements; Press Releases. Both parties agree that,
without the prior written approval of the other party, it will not issue any
press release, advertisement, internet posting or other similar announcement,
statement or disclosure of this Agreement or the transactions contemplated
hereby, whether before or after the Closing, except to the extent otherwise
required by law or court order. The provisions of this Section 11.11 shall
survive the Closing or termination of this Agreement.

Section 11.12. Electronically Transmitted Signatures Signatures to this
Agreement, any amendment hereof and any notice given hereunder, transmitted
electronically or by telecopy shall be valid and effective to bind the party so
signing. Each party agrees to promptly deliver an execution original of this
Agreement (and any amendment hereto) with its actual signature to the other
party, but a failure to do so shall not affect the enforceability of this
Agreement (or any amendment hereto), it being expressly agreed that each party
to this Agreement shall be bound by its own telecopied or electronically
transmitted signature and shall accept the telecopied or electronically
transmitted signature of the other party to this Agreement.

Section 11.13. Waiver of Jury Trial. Seller and Purchaser each knowingly,
voluntarily and intentionally waive any right to which either of them may have
to a trial by jury with respect to any

 

-24-



--------------------------------------------------------------------------------

litigation or legal proceeding based upon or arising directly, indirectly or
otherwise in connection with, out of, related to or from this Agreement
including, by way of example but not limitation, breach of contract, any course
of conduct, course of dealings, verbal or written statements or acts or
omissions of either party which in any way relate to this Agreement.
Furthermore, Seller and Purchaser agree that they will not seek to consolidate
any such action in which a jury trial has been waived with any other action in
which a jury trial cannot or has not been waived. Seller and Purchaser have
specifically discussed and negotiated for this waiver and understand the legal
consequences thereof.

Section 11.14. Joint and Several Liability. The liability of each Seller
hereunder shall be joint and several, and the release by Purchaser of any of
them shall not release or affect in any manner the obligations of any other of
them, and the obligations of each Seller under this Agreement shall not be
revoked, discharged or impaired as to any such persons or entities by reason of
the death or incapacity or insolvency of any other of them.

Section 11.15. Radon Gas Disclosure. Radon is a naturally occurring radioactive
gas that, when it has accumulated in a building in sufficient quantities, may
present health risks to persons who are exposed to it over time. Levels of radon
that exceed federal and state guidelines have been found in buildings in
Florida. Additional information regarding radon and radon testing may be
obtained from your county public health department.

[The balance of this page has intentionally been left blank. Signature pages
follow.]

 

-25-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser hereto have executed this Agreement as
of the Effective Date.

 

SELLER:

CABANA BEACH OF SAN MARCOS, L.P.,

a Delaware limited partnership

By:   Cabana Beach of San Marcos GP, Inc., a Florida corporation, its general
partner

  By:  

/s/ David H. Fort

  Name:   David H. Fort   Title:   C.E.O.

CABANA SOUTH BEACH APARTMENTS LP,

a Delaware limited partnership

By:   Cabana SB of Gainesville, Inc., a Florida corporation, its general partner

  By:  

/s/ David H. Fort

  Name:   David H. Fort   Title:   C.E.O. PURCHASER:

EXCELSIOR LASALLE PROPERTY FUND, INC.,

a Maryland corporation

By:   LaSalle Investment Management, Inc., a Maryland corporation, its Advisor

  By:  

/s/ Christine M. Akins

  Name:   Christine M. Akins   Title:   Senior Vice President



--------------------------------------------------------------------------------

JOINDER

The undersigned is executing this Agreement solely with respect to the indemnity
obligations set forth in Section 7.3(a)(iii) hereof.

 

FORT DEVELOPMENT GROUP, INC. By:  

/s/ David H. Fort

Name:   David H. Fort Title:   C.E.O.

 

-2-



--------------------------------------------------------------------------------

Schedule 1.1

Defined Terms

“Academic Lease Year” shall mean, for purposes of the Gainesville Property, the
fiscal year beginning August 21, 2007, with non-renewing residents vacating
their premises on or before August 20, 2008, and for purposes of the San Marcos
Property, the fiscal year beginning August 18, 2007, with non-renewing residents
vacating their premises on or before August 17, 2008.

“Anti-Terrorism Laws” shall have the meaning set forth in Section 7.2(e).

“Arrearage Rents” has the meaning set forth in Section 8.4(c).

“Business Day” shall mean any day of the week other than (i) Saturday and
Sunday, (ii) a day on which banking institutions in Florida are obligated or
authorized by law or executive action to be closed to the transaction of normal
banking business, or (iii) a day on which governmental or banking functions in
Florida are interrupted because of extraordinary events such as hurricanes,
blizzards, power outages or acts of terrorism.

“Closing” shall mean the consummation of the purchase and sale of the Property
pursuant to the terms of this Agreement.

“Closing Date” shall have the meaning set forth in Section 2.4.

“Closing Statement” has the meaning set forth in Section 8.4(j).

“Code” shall mean the Internal Revenue Code of 1986, and all amendments thereto
and all regulations issued thereunder.

“Confidential Information” shall mean any information concerning the Property
provided to Purchaser by Seller, excluding information that is available to the
general public or from sources other than Seller. Confidential Information,
without any limitation being implied, includes any summaries, reports, or other
analysis of the Property prepared by Seller and derived from Seller’s inspection
of the Property, review of economic data and market conditions, review of the
Leases, monthly operating statements, rent roll, and delinquent report for the
Property. The term also specifically includes any and all information provided
to Purchaser by Seller with respect to the Property including any limitation
being implied the monthly operating statements, rent roll, delinquency reports,
and current rental report.

“Contracts” shall mean all development, construction, service, management,
leasing, operation, maintenance, repair and other contracts (other than the
Leases) affecting the Land or Improvements and all amendments and modifications
thereto.

“Deposit” has the meaning set forth in Section 3.1.

“Effective Date” shall mean September     , 2007.

“Employee Claims” shall have the meaning set forth in Section 5.6.



--------------------------------------------------------------------------------

“Environmental Law” shall mean any federal, state, local or administrative
agency ordinance, law, rule, regulation, order or requirement relating to
environmental conditions, human health or Hazardous Material, including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C. §9601 et seq), the Resource Conservation and Recovery Act of 1976 (42
U.S.C. §6901 et seq.), the Federal Water Pollution Control Act (33 U.S.C. §1251
et seq.), the Clean Air Act (42 U.S.C. §7401 et seq.), the Emergency Planning
and Community Right-To-Know Act (42 U.S.C. §1101 et seq.), The Endangered
Species Act (16 U.S.C. §1531 et seq.), the Toxic Substances Control Act (15
U.S.C. §2601 et seq.), the Occupational Safety and Health Act (29 U.S.C. §651 et
seq.) and the Hazardous Materials Transportation Act (49 U.S.C. §1801 et seq.),
and the regulations promulgated pursuant to such laws, all as amended from time
to time.

“ERISA” means the Employee Retirement Income Security Act of 1074, as amended
from time to time.

“Gainesville Improvements” shall mean thirty nine (39) student housing apartment
buildings containing 504-units, 1,488-beds and approximately 591,288 net
rentable square feet and commonly known as Cabana Beach Apartments located at
1601 SW 51st Terrace, Gainesville, Florida, and all other buildings, structures
and other improvements situated upon the Gainesville Land and any fixtures,
systems and facilities owned by Seller and located on the Gainesville Land.

“Gainesville Intangible Property” shall mean all of Seller’s right, title and
interest in all intangible assets relating to the Gainesville Land, Gainesville
Improvements or Gainesville Personal Property, including all of Seller’s right,
title and interest, if any, in all (a) warranties and guaranties relating to the
Gainesville Land, Gainesville Improvements or Gainesville Personal Property,
including completion bonds, roof warranties, foundation warranties, warranties
on appliances and HVAC units, and general contractor warranties issued to Seller
in connection with the Improvements or the Personal Property, (b) licenses,
permits and approvals relating to the Land, Improvements or Personal Property,
(c) logos and tradenames relating to the Land, Improvements or Personal
Property, including the trade or business name “Cabana Beach of Gainesville” and
any derivations thereof, (d) all advertising materials, internet addresses and
web sites relating to the Improvements, (e) contract rights, (f) any letters of
credit held as security for any Tenant’s obligations, (g) plans and
specifications relating to the Gainesville Land, Gainesville Improvements or
Gainesville Personal Property, and (h) all data, electronic files and databases
(including tenant, leasing, book-keeping, accounts payable, payroll, and account
receivable files), computer software and programs, computer passwords and
security codes, and the like employed by or on behalf of Seller in the operation
and leasing of the Improvements, in each case to the extent that Seller may
legally transfer the same.

“Gainesville Land” means the land described on Exhibit A attached hereto,
together with all privileges, rights, easements and appurtenances belonging to
such land and all right, title and interest (if any) of Seller in and to any
streets, alleys, passages or other rights-of-way or appurtenances included in,
adjacent to or used in connection with such land and all right, title and
interest (if any) of Seller in all mineral rights appurtenant to such land.

“Gainesville Leases” shall mean all residence agreements, leases, licenses and
other agreements, including all amendments, extensions, modifications and
supplements thereto, and guarantees thereof, pursuant to which any Person uses
or occupies any part of the Gainesville Real Property.

“Gainesville Personal Property” shall mean all furniture, equipment, machinery,
inventories, supplies, signs, equipment, vehicles (including carts), fitness
equipment, pool equipment, pool supplies, rolling stock, spare parts, inventory,
telephone, computer, facsimile, printing and other electronic



--------------------------------------------------------------------------------

equipment (including servers, disk drives, modems, routers, cabling, and the
like) and other tangible personal property and equipment used in (or on
inventory in connection with) the operation and/or leasing of the Gainesville
Improvements and all other tangible personal property, if any, owned by Seller
and used in connection with the operation of the Gainesville Improvements
whether located on-site or off-site, including those listed on Exhibit H.

“Gainesville Property” means, collectively, the Gainesville Real Property, the
Gainesville Personal Property, Seller’s interest in the Gainesville Leases, and
the Gainesville Intangible Property.

“Gainesville Real Property” means, collectively, the Gainesville Land and the
Gainesville Improvements.

“Hazardous Materials” shall mean any substance or material which is or contains:
(i) any substance, waste or material now or hereafter defined in and/or
regulated under any Environmental Law; (ii) gasoline, diesel fuel or other
petroleum hydrocarbons; (iii) asbestos and asbestos containing materials, in any
form, whether friable or nonfriable; (iv) polychlorinated biphenyls; (v) radon
gas; or (vi) mold, mildew or other biological agents.

“Improvements” shall mean individually or collectively, as the context shall
require, the San Marcos Improvements and the Gainesville Improvements.

“Intangible Property” shall mean, individually or collectively, as the context
shall require, the San Marcos Intangible Property and the Gainesville Intangible
Property.

“Land” shall mean, individually or collectively, as the context shall require,
the San Marcos Land and the Gainesville Land.

“Lease Proposal Notice” shall mean a written notice from Seller to Purchaser in
accordance with Section 6.5(a) that: (a) identifies a Tenant or proposed Tenant
by name and business; (b) includes all material documents submitted to Landlord
by or for the Tenant, including any financial statements or other information
concerning the proposed Tenant; and (c) contains a term sheet, letter of intent
or other description of the material business terms of a proposed Lease
Transaction.

“Lease Transaction” shall mean any of the following actions by Seller with
respect to any Lease (or proposed Lease): (a) the execution of any new Lease;
(b) the renewal or material modification of any Lease, or the consent to any
assignment of or subletting under any Lease, other than any renewal, expansion,
assignment or subletting that Seller is obligated to enter into or approve under
the terms of the Leases; or (c) the termination of any Lease or the application
of any security or other deposit to the obligations of a Tenant.

“Leases” shall mean, individually or collectively, as the context may require,
the San Marcos Leases and the Gainesville Leases.

“Legal Requirements” means all applicable zoning, building, health and safety,
Environmental and all other laws, legislation, rules, codes, by-laws,
ordinances, resolutions, regulations, orders and decrees and all requirements of
the Board of Fire Underwriters and any other insurance underwriters relating in
any way to the Property or the development, construction, ownership, use and
occupancy thereof.

“Material Casualty” shall have the meaning set forth in Section 6.3.



--------------------------------------------------------------------------------

“Material Taking” shall have the meaning set forth in Section 6.4.

“Non-Qualifying Lease Transaction” shall have the meaning set forth in
Section 6.5(a).

“Permits” shall have the meaning set forth in Section 7.3(b)(iv).

“Permitted Exceptions” shall mean, for any Property, all matters shown on the
Title Commitment (other than Voluntary Liens) or the Survey for such Property,
except for those matters as to which, in accordance with Section 4.1, Purchaser
makes a written objection on or before the end of the Study Period. In no event
shall any Voluntary Lien constitute a Permitted Exception, and all Voluntary
Liens shall be paid in full at or before the Closing or out of the proceeds
otherwise due to Seller. In the event Purchaser fails to obtain a current
properly certified survey meeting minimum state standards, any standard
exceptions in the Title Commitment which could have been deleted upon the
submission to the Title Company of an appropriate survey shall be considered a
“Permitted Exceptions.”

“Person” shall mean any individual, estate, trust, partnership, limited
liability company, limited liability partnership, corporation, governmental
agency or other legal entity.

“Personal Property” shall mean, individually or collectively, as the context
shall require, the San Marcos Personal Property and the Gainesville Personal
Property.

“Property” shall mean, individually or collectively, as the context shall
require, the San Marcos Property and the Gainesville Property.

“Purchase Price” shall have the meaning set forth in Section 2.2.

“Purchaser” shall mean the Person named as such in the first paragraph hereof
and its successors and assigns.

“Purchaser Title Objections” shall have the meaning set forth in Section 4.1.

“Real Property” shall mean, individually or collectively, as the context shall
require, the San Marcos Real Property and the Gainesville Real Property.

“Rents” shall have the meaning set forth in Section 8.4(b).

“Reports” shall have the meaning set forth in Section 7.3(b)(iii).

“Rent Rolls” shall mean the rent rolls attached hereto as Exhibit C.

“San Marcos Improvements” shall mean seventeen (17) student housing buildings
containing 276-units, 744-beds and approximately 278,460 net rentable square
feet and commonly known as Cabana Beach Apartments and located at 1250 Sadler
Drive, San Marcos, Texas, and all other buildings, structures and other
improvements situated upon the San Marcos Land and any fixtures, systems and
facilities owned by Seller and located on the San Marcos Land.

“San Marcos Intangible Property” shall mean all of Seller’s right, title and
interest in all intangible assets relating to the San Marcos Land, San Marcos
Improvements or San Marcos Personal Property, including all of Seller’s right,
title and interest, if any, in all (a) warranties and guaranties



--------------------------------------------------------------------------------

relating to the San Marcos Land, San Marcos Improvements or San Marcos Personal
Property, including completion bonds, roof warranties, foundation warranties,
warranties on appliances and HVAC units, and general contractor warranties
issued to Seller in connection with the Improvements or the Personal Property,
(b) licenses, permits and approvals relating to the Land, Improvements or
Personal Property, (c) logos and tradenames relating to the Land, Improvements
or Personal Property, including the trade or business name “Cabana Beach of San
Marcos” and any derivations thereof, (d) all advertising materials, internet
addresses and web sites relating to the Improvements, (e) contract rights,
(f) any letters of credit held as security for any Tenant’s obligations,
(g) plans and specifications relating to the San Marcos Land, San Marcos
Improvements or San Marcos Personal Property, and (h) all data, electronic files
and databases (including tenant, leasing, book-keeping, accounts payable,
payroll, and account receivable files), computer software and programs, computer
passwords and security codes, and the like employed by or on behalf of Seller in
the operation and leasing of the Improvements, in each case to the extent that
Seller may legally transfer the same.

“San Marcos Land” means the land described on Exhibit A-1 attached hereto,
together with all privileges, rights, easements and appurtenances belonging to
such land and all right, title and interest (if any) of Seller in and to any
streets, alleys, passages or other rights-of-way or appurtenances included in,
adjacent to or used in connection with such land and all right, title and
interest (if any) of Seller in all mineral rights appurtenant to such land.

“San Marcos Leases” shall mean all residence agreements, leases, licenses and
other agreements, including all amendments, extensions, modifications and
supplements thereto, and guarantees thereof, pursuant to which any Person uses
or occupies any part of the San Marcos Real Property.

“San Marcos Personal Property” shall mean all furniture, equipment, machinery,
inventories, supplies, signs, equipment, vehicles (including carts), fitness
equipment, pool equipment, pool supplies, rolling stock, spare parts, inventory,
telephone, computer, facsimile, printing and other electronic equipment
(including servers, disk drives, modems, routers, cabling, and the like) and
other tangible personal property and equipment used in (or on inventory in
connection with) the operation and/or leasing of the San Marcos Improvements and
all other tangible personal property, if any, owned by Seller and used in
connection with the operation of the San Marcos Improvements whether located
on-site or off-site, including those listed on Exhibit H-1.

“San Marcos Property” means collectively, the San Marcos Real Property, the San
Marcos Personal Property, Seller’s interest in the San Marcos Leases, and the
San Marcos Intangible Property.

“San Marcos Real Property” means, collectively, the San Marcos Land and the San
Marcos Improvements.

“Seller” has the meaning set forth in the first paragraph of this Agreement.

“Seller Representations” shall mean the representations and warranties of Seller
expressly set forth in this Agreement or in any Closing document executed and
delivered by Seller pursuant to this Agreement.

“Seller Representatives” shall have the meaning set forth in Section 7.4.

“Study Period” shall have the meaning set forth in Section 5.2.

“Survey” shall have the meaning set forth in Section 4.1.



--------------------------------------------------------------------------------

“Survival Period” shall have the meaning set forth in Section 10.3.

“Tenants” shall mean all Persons leasing or occupying space within the Real
Property pursuant to written agreements with Seller or a prior owner of the Real
Property.

“Termination Notice” shall have the meaning set froth in Section 5.2.

“Title Commitment” shall have the meaning set forth in Section 4.1.

“Title Company” shall mean Stewart Title Insurance Company.

“USA Patriot Act” shall have the meaning set forth in Section 7.2(e).

“Utility Deposits” shall have the meaning set forth in Section 8.4(f).

“Voluntary Liens” shall mean any of the following encumbrances on the Property
or any portion thereof: (a) any mortgage or deed of trust granted or assumed by
Seller; (b) any mechanic’s or materialmen’s lien as a result of work performed
by or on behalf of Seller; (c) any lien for unpaid taxes, assessments, utility,
water, sewer or other governmental charges; and (d) any other lien or
encumbrance granted, assumed or suffered by Seller and securing the repayment of
money or other claims made against Seller.

“Warranties” shall have the meaning set forth in Section 7.3(b)(ix).



--------------------------------------------------------------------------------

Schedule 2.4

Projected Year 1 EGI

(see attachment)



--------------------------------------------------------------------------------

Property:

   Cabana Beach –
Gainesville   

Cabana Beach -

San Marcos

     Underwritten Operating Performance:    [****]    [****]      Second Year
Net Operating Income (per LOI)    [****]    [****]      Add: Year 2 Operating
Expenses (Seller’s offering package)    [****]    [****]      Year 2 Effective
Gross Income (Required Year 1 EGI)              [****] Computation of Projected
Year 1 EGI:          (i)   Annualized Value of Leases in Place at Closing   
[****]    [****]    [****]   Current estimate as of August 17, 2007         
(ii)   Provision for Bad Debt Expense    [****]    [****]    [****]   0.50% of
gross revenues          (iii)   Projected rental loss from early lease
expirations    [****]    [****]    [****]   None anticipated          (iv)  
Other concessions to residents surviving closing    [****]    [****]    [****]  
None anticipated          (v)   Fees From Residents (earned during the 2007-8
leasing campaign)            Applications Fees    [****]    [****]     
Administration Fees    [****]    [****]      Other -    [****]    [****]        
[****]    [****]    [****] (vi)   Assumed Ancillary Income           

Community Assistant Conc

   [****]    [****]     

Employee Concessions

   [****]    [****]     

Rent Concessions

   [****]    [****]     

Rent Adjustments

   [****]    [****]     

Bad Debt Expense

   [****]    [****]     

Vacancies

   [****]    [****]     

Bad Debt Recovery

   [****]    [****]     

Interest Income

   [****]    [****]     

Resident Fines

   [****]    [****]     

Late Fees

   [****]    [****]     

Sub-let

   [****]    [****]     

Mail Forwarding Income

   [****]    [****]     

Transfer/Termination Fees

   [****]    [****]     

Key / Decal Replacement

   [****]    [****]     

Vending Income

   [****]    [****]     

NSF Fees

   [****]    [****]     

Misc. Income

   [****]    [****]     

Utility Chargebacks

   [****]    [****]     

Legal Fees

   [****]    [****]     

Charge Back - Damage

   [****]    [****]         [****]    [****]    [****]

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Projected Year 1 EGI              [****] Projected Year 1 EGI Shortfall        
     [****] Note: The Actual Year 1 EGI Shortfall shall be computed as: (1) the
Projected Year 1 EGI Shortfall (if negative), (2) offset by rental to be
received in the current academic year from new leases executed between the date
referred to above (in Computation of Projected Year 1 EGI, item (i)) and
January 31, 2008.          Seller’s Income Support Deposit (the minimum of):   
     

Projected Year 1 EGI Shortfall

         [****]

Maximum Amount

         [****]            [****]

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Schedule 3.1

Form of Deposit Escrow Agreement

Escrow Agreement among Seller, Purchaser and Escrow Holder.

RECITAL

Seller and Purchaser have entered into the Purchase Agreement dated effective as
of September     , 2007 for the Property. In connection with the transactions
contemplated by the Purchase Agreement, Purchaser and Seller have requested
Escrow Holder to hold the Escrow Deposit (as defined in the Purchase Agreement)
under such Purchase Agreement in escrow in accordance with the terms of this
Agreement.

NOW THEREFORE, in consideration of the covenants herein and other valuable
consideration, Seller, Purchaser and Escrow Holder agree as follows:

1. Definition of Terms - Throughout this Agreement the following terms shall be
defined as indicated.

 

Term

  

Definition

Seller    Cabana Beach of San Marcos, L.P.    Cabana South Beach Apartments LP
Seller’s Address    c/o Fort Development Group, Inc.    1301 Plantation Island
Drive    Suite 304    St. Augustine, Florida 32080   

Attention: Michael Ahwash

Purchaser    Excelsior LaSalle Property Fund, Inc. Purchaser’s Addresses    c/o
LaSalle Investment Management, Inc.    200 East Randolph Drive    Chicago,
Illinois 60601   

Attention: Chris Akins

Escrow Holder    Stewart Title Guaranty Company Address of Escrow Holder   
Purchase Agreement    Dated effective as of September     , 2005 Property    See
Annex A attached hereto Initial Escrow Deposit    San Marcos $150,000.00   
Gainesville $300,000.00 Additional Escrow Deposit    San Marcos $225,000.00   
Gainesville $450,000.00 Date of this Escrow Agreement    September     , 2007



--------------------------------------------------------------------------------

2. Receipt of Escrow Check - Escrow Holder acknowledges receipt of the check or
payment representing the Initial Escrow Deposit under the Purchase Agreement
(the Initial Escrow Deposit, the Additional Escrow Deposit, when made, and any
interest accrued thereon is hereinafter called the “Deposit”). Escrow Holder
agrees to hold the Deposit on the terms and conditions set forth in this
Agreement.

3. Disposition of Contract Deposit - Escrow Holder shall hold and dispose of the
Deposit in accordance with the terms of this Agreement or in accordance with any
instruction or instructions which shall be signed jointly by both Seller and
Purchaser, or in accordance with separate instructions of like tenor signed by
Seller and Purchaser. Seller and Purchaser hereby instruct and authorize Escrow
Holder to invest the Deposit in any of the following: (i) United States Treasury
obligations; (ii) United States Treasury-backed repurchase agreements issued by
a major national money center banking institution reasonably acceptable to
Seller; or (iii) such other investments as may be reasonably acceptable to
Seller and Purchaser. If Escrow Holder shall receive an instruction (hereinafter
the “Instruction”) with respect to the Deposit, or any part thereof, from Seller
but not from Purchaser, or from Purchaser but not from Seller (the party giving
the Instruction being hereinafter referred to as the “Instructing Party” and the
party which shall not have given the Instruction being hereinafter referred to
as the “Non-Instructing Party”), Escrow Holder shall transmit a copy of the
Instruction received from the Instructing Party to the Non-Instructing Party.
Escrow Holder shall not act in accordance with the Instruction unless and until
the Non-Instructing Party shall notify Escrow Holder in writing that Escrow
Holder is to comply with the Instruction. If the Non-Instructing Party shall
advise Escrow Holder not to comply with the Instruction, Escrow Holder shall not
act in accordance with the Instruction, but may thereafter either

(a) act solely in accordance with any of the following:

(i) a new Instruction signed jointly by Seller and Purchaser;

(ii) separate Instructions of like tenor from each of Seller and Purchaser;

(iii) a certified copy of an arbitrator’s award issued under the rules of the
American Arbitration Association as to which Escrow Holder shall have received
an opinion of a law firm satisfactory to Escrow Holder in its sole and absolute
discretion that such award is final beyond appeal; or

(iv) a certified copy of a judgment of a court of competent jurisdiction as to
which Escrow Holder shall have received an opinion of a law firm satisfactory to
Escrow Holder in its sole and absolute discretion that such award is final
beyond appeal; or

(b) deposit the Deposit with a court selected by Escrow Holder and in such event
all liability and responsibility of Escrow Holder shall terminate upon such
deposit having been made.

Notwithstanding anything herein to the contrary, Purchaser may unilaterally
demand a return of the Deposit at any time on or before the later of
(i) October 1, 2007 and (ii) five (5) Business Days after



--------------------------------------------------------------------------------

Seller has delivered to Purchaser a certified rent roll of each Property setting
forth all of the Leases in place at the Property as of the end of the Study
Period, upon delivery to Escrow Holder of an Instruction demanding a return of
the Deposit. Upon receipt of any such Instruction, Escrow Holder shall promptly
return the Deposit to Purchaser.

4. Responsibility - Escrow Holder shall not be bound in any way by the Purchase
Agreement or any other agreement between Seller and Purchaser, whether or not it
has knowledge thereof, and Escrow Holder’s only duties and responsibilities
shall be to hold and to dispose of the Deposit in accordance with the terms of
this Agreement.

5. Duties; Indemnity. Escrow Holder is acting only for the accommodation of the
parties and in performing its duties, shall not be liable for: a) any loss,
costs or damage which it may incur as result of serving as Escrow Holder
hereunder, except for any loss, costs or damage arising out of its willful
misconduct or gross negligence, b) any action taken or omitted to be taken in
reliance upon any document, escrow instructions, including any written
instructions provided for in this Agreement, which Escrow Holder shall in good
faith believe to be genuine and c) any loss or impairment of the Funds deposited
with federally insured financial institution, resulting from the failure,
insolvency, or suspension of the depositary. Purchaser and Seller hereby agree
to indemnify and hold Escrow Holder harmless against any and all losses, claims,
damages, liabilities and expenses, including reasonable attorneys’ fees, which
may be incurred by Escrow Holder in connection with its serving as Escrow Holder
hereunder.

6. Notice - Any notice, report, demand or instruction required or permitted
under this Agreement shall be deemed to have been sufficiently transmitted,
delivered, given or served for all purposes if delivered by nationally
recognized overnight courier service which provides a receipt to the parties at
their addresses hereinabove set forth (if to Seller, with a copy to Andrew M.
O’Malley, Esq. Carey, O’Malley, Whitaker & Manson, P.A., 712 South Oregon
Avenue, Tampa, Florida 33606, Fax No. 813-250-9898; if to Purchaser, with a copy
to Jeffrey S. Rheeling, Paul, Hastings, Janofsky & Walker LLP, 191 N. Wacker
Drive, 30th Floor, Chicago, Illinois 60606, Fax No. 312-499-6183) or at such
other address as a party may hereafter designate by written notice as herein
provided. The effective date of delivery or transmittal of a notice, report,
demand or instruction shall be the actual date that delivery is effected.

7. Miscellaneous - This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida and shall bind and inure to the
benefit of the parties hereto and their respective heirs, legal representatives,
successors and assigns. This Agreement may not be changed or amended except by a
writing signed by each of the parties hereto and Escrow Holder.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

SELLER: CABANA BEACH OF SAN MARCOS, L.P., a Delaware limited partnership By:  
Cabana Beach of San Marcos GP, Inc., a Florida corporation, its general partner
  By:  

 

  Name:  

 

  Title:  

 

CABANA SOUTH BEACH APARTMENTS LP,

a Delaware limited partnership

By:   Cabana SB of Gainesville, Inc., a Florida corporation, its general partner
  By:  

 

  Name:  

 

  Title:  

 

PURCHASER:

EXCELSIOR LASALLE PROPERTY FUND, INC.,

a Maryland corporation

By:   LaSalle Investment Management, Inc., a Maryland corporation, its Advisor  
By:  

 

  Name:  

 

  Title:  

 

ESCROW HOLDER: STEWART TITLE GUARANTY COMPANY By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule 5.1

Materials to be Delivered by Seller

 

  (1) The Leases and addenda are available for Purchaser’s inspection at the
Property;

 

  (2) A rent roll for each Property dated within twenty (20) days of the
Effective Date prepared that identifies all Leases [if applicable, by building
and suite or apartment number] and specifies the date of each tenant’s Lease,
the commencement and expiration date of each Lease, the name of the tenant, the
amount of the monthly rent or housing charge, any garage spaces or other amenity
leased by the tenant, the amount of the security and other deposits paid by the
tenant and the form thereof, any prepaid rent, the date through which rent has
been paid, free rent or other inducements or concessions, and any known defaults
and the monetary extent of such default; to the extent that the rent rolls do
not include all referenced information, Seller will provide supplemental
schedules; Seller’s submission of rent rolls and any supplemental schedules or
information will be to Seller’s knowledge and reasonable practices.

 

  (3) A delinquent rent report dated within twenty (20) days of the Effective
Date;

 

  (4) Copies of the most recent weekly leasing activity reports prepared by the
Property Management Company for the Project for the six (6) month period prior
to the Effective Date;

 

  (5) A occupancy report dated within twenty (20) days of the Effective Date
showing occupancy history for the Property by calendar month for the nine
(9) month period prior to the Effective Date;

 

  (6) If applicable, a copy of the concession package being used at the Property
or a list of concessions currently being offered to prospective tenants;

 

  (7) Copies of monthly and annual operating statements for the Property
year-to-date for the current year;

 

  (8) A schedule of any leasing commissions that are due under the Leases or
will become due upon and extension, expansion or renewal of the Leases;

 

  (9) Copies of any documents relating to any proposed or actual sublease or
assignment of any Tenant’s interest under its Lease, to the extent in Seller’s
possession or control, are available for Purchaser’s inspection at the Property;

 

  (10) Copies of all financial, profile and background information concerning
the Tenants that is in Seller’s possession or control are available for
Purchaser’s inspection at the Property;

 

  (11) A copy of non-residential Tenant current insurance certificates, to the
extent in Seller’s possession or control, are available for Purchaser’s
inspection at the Property;



--------------------------------------------------------------------------------

  (12) All warranties and guarantees with respect to the Property in Seller’s
possession or control;

 

  (13) All Contracts;

 

  (14) As-built plans and specifications for the Improvements;

 

  (15) A certificate of occupancy for the Improvements and all other permits and
approvals in Seller’s possession or control;

 

  (16) Copies of any engineering, geotechnical, environmental, termite, mold,
indoor air quality, ADA, Fair Housing Act and other similar studies or reports
in the possession or control of the Seller relating to the Property; it being
understood and agreed by the parties hereto that Seller is in no way warranting
or representing, express or implied, the accuracy or completeness of anything
contained in such reports;

 

  (17) Copies of all tax bills and statements for the Property as available
preceding the Effective Date and for the current year, and copies of any notices
of actual or proposed reassessments of the Property, are available for
Purchaser’s inspection at the Property;

 

  (18) Copies of all utility bills and statements for the Property as available
preceding the Effective Date and for the current year, should deliver these

 

  (19) Copies of any notices received in connection with any purported or actual
violation at the property of any legal requirement with respect to the Property;

 

  (20) Copies of any Reciprocal Easement Agreements and agreements with any
governmental agencies relating to the development, construction, ownership or
operation of the Property.

 

  (21) Copies of any notices of any assessments for off-site improvements, to
the extent in Seller’s possession;

 

  (22) Copies of all marketing materials used by Seller in connection with the
Property, to the extent in Seller’s possession;

 

  (23) If applicable, a sample lease package of all of the materials currently
used to lease apartments in the Property, including, but not limited to, the
application, lease form (with all addenda thereto), and a copy of the community
rules;

 

  (24) If the sale will be made subject to a loan, copies of all application
loan documents.



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF LAND

GAINESVILLE:

A parcel of land situated in Section 10, Township 10 South, Range 19 East,
Alachua County, Florida, and being more particularly described as follows:

For a point of reference, commence at the Southeast corner of Section 10,
Township 10 South, Range 19 East; thence run N 00° 48’ 12” W along the East line
of said Section 10, a distance of 2046.27 feet to a point on the Southerly
right-of-way line of SW 20th Avenue (100-foot right-of-way); thence N 55° 08’
20” W along said right-of-way line, a distance of 1573.12 feet to the point of
curvature of a curve being concave Southwesterly, and having a radius of 2241.83
feet, a central angle of 18° 03’ 47”, a chord bearing and distance of N 64° 10’
14” W, 703.84 feet; thence continue Northwesterly and Westerly along said curve
and right-of-way line, an arc distance of 706.76 feet to a #5 rebar & cap
LB#6538 and the POINT OF BEGINNING; thence departing said curve and right-of-way
line, run S 16° 49’ 33” W, a distance of 77.76 feet to a #5 rebar & cap LS#3447
marking a point on the Westerly boundary of a parcel of land described in
Official Records Book 1997, Page 2464 of the Public Records of Alachua County,
Florida; thence run the following three courses along said Westerly boundary: S
45° 07’ 26” E, a distance of 137.78 feet to a #5 rebar & cap LS#3447; S 43° 47’
45” E, a distance of 354.66 feet to a #4 rebar & cap LB#3759; S 14° 40’ 42” E, a
distance of 175.37 feet to a #4 rebar & cap LB#7239; thence departing said
Westerly boundary, S 75° 17’ 34” W, a distance of 154.72 feet to a #4 rebar &
cap LB#7239; thence S 14° 05’ 14” E, a distance of 148.06 feet to a #4 rebar &
cap LB#7239; thence S 42° 06’ 03” W, a distance of 158.93 feet to a #4 rebar &
cap LB#7239; thence S 22° 01’ 03” W, a distance of 56.57 feet to a #4 rebar &
cap LB#7239; thence S 35° 19’ 35” W, a distance of 117.68 feet to a #4 rebar &
cap LB#7239; thence S 72° 02’ 39” W, a distance of 401.47 feet to a #4 rebar &
cap LB#7239; thence N 87° 55’ 36” W, a distance of 550.91 feet to a #4 rebar &
cap LB#7239 and an intersection with a curve, having a radial bearing of N 74°
01’ 45” E, a radius of 1505.65 feet, a central angle of 15° 20’ 53”, a chord
bearing and distance of N 08° 17’ 48” W, 402.12 feet; thence Northwesterly along
said curve, an arc distance of 403.32 feet to a #4 rebar & cap LB#7239 and the
point of tangency; thence N 00° 37’ 22” W, a distance of 810.03 feet to a #5
rebar & cap LB#6538 and the point of curvature of a curve concave to the
Southeast, having a radius of 35.00 feet, a central angle of 89° 59’ 00”, a
chord bearing and distance of N 44° 22’ 08” E, 49.49 feet; thence Northeasterly
along said curve, an arc distance of 54.97 feet to a #5 rebar & cap LB#6538 and
the point of tangency on the South right-of-way line of said SW 20th Avenue
(County Road SW 30)(right-of-way width varies); thence N 89° 21’ 38” E, along
said South right-of-way line, a distance of 236.21 feet to the point of
curvature of a curve concave to the Southwest, having a radius of 2241.83 feet,
central angle of 17° 26’ 15”, a chord bearing and distance of S 81° 55’ 15” E,
679.65 feet; thence Southeasterly along said Southerly right-of-way and said
curve, an arc distance of 682.28 feet to the POINT OF BEGINNING.

LESS that part described in Official Records book 3246, Page 829, of the Public
Records of Alachua County, Florida, more particularly described as follows:

For a point of reference, commence at the Southeast corner of Section 10,
Township 10 South, Range 19 East; thence run N 00° 48’ 12” W along the East line
of said Section 10, a distance of 2046.27 feet to a point on the Southerly
right-of-way line of SW 20th Avenue (100-foot right-of-way); thence N 55° 08’
20” W along said right-of-way line a distance of 1573.12 feet to the point of
curvature of a curve being concave Southwesterly, and having a radius of 2241.83
feet, a central angle of 18° 03’ 47”, a chord bearing and distance of N 64° 10’
14” W, 703.84 feet; thence continue Northwesterly and Westerly along



--------------------------------------------------------------------------------

said curve and right-of-way line, an arc distance of 706.76 feet to a #5 rebar &
cap LB#6538 marking the Northeast corner of property shown on a boundary survey
and minor subdivision as prepared by Myers-Griffis & Associates, Inc., dated
September 14, 2004, Project No. MG-690-04, Drawing No. B-82OBDY; thence
departing said Southerly right-of-way line S 45° 04’ 56” W, a distance of 174.27
feet to the POINT OF BEGINNING; thence S 84° 00’ 00” E, a distance of 50.00
feet; thence S 06° 00’ 00” W, a distance of 50.00 feet; thence N 84° 00’ 00” W,
a distance of 50.00 feet; thence N 06° 00’ 00” E, a distance of 50.00 feet to
the POINT OF BEGINNING.

SAN MARCOS:

Lot 5A, SECTION TWO, MCKINLEY PLACE SUBDIVISION, a subdivision in Hays County,
Texas, according to the map or plat thereof, recorded in Volume 12, Page 330,
Plat Records of Hays County, Texas.



--------------------------------------------------------------------------------

EXHIBIT B

AUDITOR’S LETTER

[SELLER LETTERHEAD]

[DATE]

PricewaterhouseCoopers LLP

One North Wacker

Chicago, IL 60606

We are providing this letter in connection with your audit of the [Name of
income and expense statement] (the “Statement”) for the year ended [Date], for
the purpose of expressing an opinion as to whether such Statement presents
fairly, in all material respects, the results of operations of the [Property
name] (hereafter referred to as the “Property”) in conformity with accounting
principles generally accepted in the United States of America. We confirm that
we are responsible for the fair presentation of the Statement in conformity with
generally accepted accounting principles.

We are also providing this letter in connection with your review of the [Name of
income and expense statement] of the Property for the [XX] months ended [Date]
for the purpose of determining whether any material modifications should be made
to the interim financial information for it to conform with accounting
principles generally accepted in the United States of America. We confirm that
we are also responsible for the fair presentation of the interim financial
information contained in the Statement for the [XX] months ended [Date] in
conformity with generally accepted accounting principles.

Certain representations in this letter are described as being limited to those
matters that are material. For purposes of this letter, materiality is defined
as any item(s) greater than [$XX]. Items are considered material, regardless of
size, if they involve an omission or misstatement of accounting information
that, in the light of surrounding circumstances, makes it probable that the
judgment of a reasonable person relying on the information would have been
changed or influenced by the omission or misstatement.

We confirm, to the best of our knowledge and belief, as of [Date], the date of
your report on the Statement for the year ended [Date], the following
representations made to you during your audit and your review:

 

1. The Statement referred to above is fairly presented in conformity with
accounting principles generally accepted in the United States of America, and
include all disclosures necessary for such fair presentation and disclosures
otherwise required to be included therein by the laws and regulations to which
the Property are subject.



--------------------------------------------------------------------------------

2. The undersigned has made reasonable efforts to make available to you all
financial records and related information to support the reported amounts and
related disclosures in the Statement.

 

3. We have made available to you all minutes of meetings of stockholders,
directors, and committees of directors of [Seller] which would directly impact
the Statement. most recent meetings held were: [state by group and date].

 

4. There have been no communications from regulatory agencies concerning
noncompliance with or deficiencies in financial reporting practices.

 

5. There are no material transactions, agreements or accounts, with respect to
the Property, that have not been properly recorded in the accounting records
underlying the Statement.

 

6. There are no other liabilities or gain or loss contingencies that are
required to be accrued or disclosed by Financial Accounting Standards Board
(FASB) Statement No. 5, Accounting for Contingencies, and no unasserted claims
or assessments that our legal counsel has advised us are probable of assertion
and required to be disclosed in accordance with that Statement.

 

7. There are no significant deficiencies, including material weaknesses, in the
design or operation of the [Seller’s] internal control over financial reporting
that are reasonably likely to adversely affect the Statement.

 

8. We acknowledge our responsibility for the design and implementation of
programs and controls to provide reasonable assurance that fraud is prevented
and detected with respect to the preparation of the Statement.

 

9. We have no knowledge of any fraud or suspected fraud affecting the Property
involving:

 

  a. Management,

 

  b. Employees who have significant roles in internal control over financial
reporting, or

 

  c. Others where the fraud could have a material effect on the financial
statement.

 

10. We have no knowledge of any allegations of fraud or suspected fraud
affecting the Property received in communications from employees, former
employees, analysts, regulators, short sellers, or others.

(As to items 8., 9., and 10., we understand the term “fraud” to mean those
matters described in Statement on Auditing Standards No. 99.)

 

11. There have been no violations or possible violations of laws or regulations
whose effects should be considered for disclosure in the Statement or as a basis
for recording a loss contingency.



--------------------------------------------------------------------------------

12. The following, if material, have been properly recorded or disclosed in the
Statement [if none, include under a separate item with the introduction “There
are no…”]:

 

a. Related-party transactions, including sales, purchases, loans, transfers,
leasing arrangements, and guarantees, and amounts receivable from or payable to
related parties. (We understand the term “related party” to include those
entities described in Statement on Auditing Standards No. 45, footnote 1.)

 

b. Guarantees, whether written or oral, under which the Property is contingently
liable.

 

c. Significant estimates and material concentrations known to management that
are required to be disclosed in accordance with the AICPA’s Statement of
Position 94-6, Disclosure of Certain Significant Risks and Uncertainties.
(Significant estimates are estimates at the balance sheet date that could change
materially within the next year. Concentrations refer to volumes of business,
revenues, available sources of supply, or markets or geographic areas for which
events could occur that would significantly disrupt normal finances within the
next year.)

 

13. The Property has complied with all aspects of contractual agreements that
would have a material effect on the Statement in the event of noncompliance.

 

14. [Seller] has appropriately reconciled their books and records (e.g., general
ledger accounts) underlying the Statement to their related supporting
information (e.g., sub ledger or third-party data). All related reconciling
items considered to be material were identified and included on the
reconciliations and were appropriately adjusted in the Statement. There were no
material un-reconciled differences or material general ledger suspense account
items that should have been adjusted or reclassified to another account balance.
There were no material general ledger suspense account items written off to a
balance sheet account, which should have been written off to an income statement
account and vice versa.

 

15. The interim financial information referred to above has been prepared and
presented in conformity with generally accepted accounting principles applicable
to interim financial information and on a basis consistent with, to the degree
appropriate, the audited Statement for the year ended [Date].

 

16. We held fee simple title to the Property during the period covered by the
Statement.

To the best of our knowledge and belief, no events have occurred subsequent to
the year ended [Date] and through the date of this letter that would require
adjustment to or disclosure in the aforementioned Statement.



--------------------------------------------------------------------------------

 

[Name and title of chief executive officer of Seller]

 

[Name and title of chief financial officer of Seller]



--------------------------------------------------------------------------------

EXHIBIT C

RENT ROLLS

[****]

[123 pages of Exhibit C have been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.]

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT D

EXCEPTIONS TO SELLER REPRESENTATIONS

San Marcos

 

1. Honeycutt Fire Systems, LP

 

2. U.S. Postal Solutions

 

3. Time Warner Cable

 

4. Worldwide Pest Control

 

5. Study Breaks Magazine

 

6. Scene Magazine

 

7. College Rental Blue Book a/k/a What’s Happening Publications

 

8. Apartment Finder Blue Book

 

9. Campus Guide and Off Campus Living

 

10. Apartment Experts

 

11. Dahill Industries

 

12. Benchmark Landscapes

 

13. Bugmaster

 

14. Waste Management

 

15. What’s Happening Magazine

San Marcos



--------------------------------------------------------------------------------

EXHIBIT E

DEED

Document prepare by/Return to:

E. Ashley McRae, Esq.

Carey, O’Malley, Whitaker & Manson, P.A.

712 South Oregon Avenue

Tampa, FL 33606-2516

Parcel ID No.

TX Deed-Special Warranty (Cash) 1

 

THE STATE OF TEXAS   )     )   KNOW ALL MEN BY THESE PRESENTS: COUNTY OF   )  

THAT THE UNDERSIGNED, Cabana Beach of San Marcos, L.P., hereinafter referred to
as “Grantor”, whether one or more, for in consideration of the sum of TEN
DOLLARS ($10.00) cash, and other good and valuable consideration in hand paid by
the Grantee herein named, the receipt and sufficiency of which is hereby fully
acknowledged and confessed, has GRANTED, SOLD and CONVEYED, and by these
presents does GRANT, SELL and CONVEY unto
                                             , herein referred to as “Grantee”,
whether one or more, the real property described as follows:

Lot 5A, Section Two, McKinley Place Subdivision, a subdivision in Hays County,

Texas, according to the map or lat thereof, recorded in Volume 2, Page 330,

Plat Records of Hayes County, Texas.

This conveyance, however, is made and accepted subject to any and all validly
existing encumbrances, conditions and restrictions, relating to the hereinabove
described property as now reflected by the records of the County Clerk of Hays
County, Texas.

TO HAVE AND TO HOLD the above described premises, together with all and singular
the rights and appurtenances thereto in anywise belonging unto the said Grantee,
Grantee’s heirs, executors, administrators, successors and/or assigns forever;
and Grantor does hereby bind Grantor, Grantor’s heirs, executors,
administrators, successors and/or assigns to WARRANT AND FOREVER DEFEND all and
singular the said premises unto the said Grantee, Grantee’s heirs, executors,
administrators, successors and/or assigns, against every person whomsoever
claming or to claim the same or any part thereof, by, through, or under Grantor,
but not otherwise.

Current ad valorem taxes on said property having been prorated, the payment
thereof is assumed by Grantee.

 

1



--------------------------------------------------------------------------------

EXECUTED on                     , 2007.             CABANA BEACH OF SAN MARCOS,
L.P., Witnesses:                   a Texas limited partnership       By:  
Cabana Beach of San Marcos, GP, its General Partner         1301 Plantation
Island Drive South         St. Augustine, FL 32080-3108

 

      Print Name:  

 

    By:  

 

      David H. Fort, its President

 

      Print Name:  

 

      Grantee’s Address:      

 

     

 

     

THE STATE OF TEXAS)

COUNTY OF)

The foregoing instrument was acknowledged before me on                     ,
2007 by David H. Fort as President of Cabana Beach of San Marcos GP, the General
Partner of Cabana Beach of San Marcos, L.P., on behalf of the limited
partnership.

 

 

Notary Public, State of Texas Print Name :  

 

 

My Commission Expires:

 

 

2



--------------------------------------------------------------------------------

EXHIBIT F

BILL OF SALE AND GENERAL ASSIGNMENT

BILL OF SALE, BLANKET CONVEYANCE AND ASSIGNMENT

This Bill of Sale, Blanket Conveyance and Assignment (this “Assignment”) is
executed by                     , a                                        
 (“Assignor”) to and for the benefit of
                                        , a
                                         (“Assignee”).

RECITALS

WHEREAS, concurrently herewith Assignor is conveying to Assignee by Warranty
Deed of even date herewith that certain real property (the “Property”) more
particularly described on Exhibit A attached hereto and incorporated herein for
all purposes; and

WHEREAS, in connection with the conveyance of the Property, Assignor intends to
sell, assign and convey unto Assignee the Assigned Properties (defined below).

NOW, THEREFORE, in consideration of the foregoing and Ten and No/100 Dollars
($10.00) and other good and valuable consideration in hand paid by Assignee to
Assignor, the receipt and sufficiency of which are hereby acknowledged and
confessed by Assignor, Assignor and Assignee hereby act and agree as follows:

1. Conveyance. Assignor does hereby ASSIGN, TRANSFER, CONVEY, SET OVER and
DELIVER to Assignee, its successors and assigns, the following properties
(collectively, the “Assigned Properties”):

 

  (a)

Any and all furniture, personal property, appliances, equipment, machinery,
inventories, supplies, signs, vehicles (including carts), fitness equipment,
pool equipment, pool supplies, rolling stock, spare parts, telephone, computer,
facsimile, printing and other electronic equipment (including servers, disk
drives, modems, routers, cabling, and the like), and all other tangible personal
property of whatever kind or character owned by Assignor, lying and being
situated at, incidental to, appurtenant to, or associated or used in connection
with the ownership, use, operation, leasing, repair and/or maintenance of the
Property, including all fixtures and other property affixed thereto, including
without limitation, all heating, air conditioning, plumbing, lighting,
communications, elevators and kitchen, medical, dental or rehabilitation
fixtures, all gas and electric fixtures, appliances and wiring, engines,
boilers, elevators, escalators, incinerators, motors, dynamos, heating and air
conditioning equipment, sinks, water closets, basins, pipes, electrical systems,
faucets, fire prevention and extinguishing apparatus, central music and public
address systems, burglar alarms, security systems and equipment, and other
furnishings and decor equipment, spare parts, materials, and supplies for the
ownership, use, operation, leasing, maintenance, and/or repair of the Property
or the personal property referred to herein or both, tools, supplies, and all
other personal property owned by Assignor which is located on or is used in
connection with the ownership, use, operation, leasing, maintenance, and/or
repair of the Property or the personal property



--------------------------------------------------------------------------------

 

referred to herein or both whether tangible or intangible, paving, curbing,
trees, shrubs, plants and other improvements and landscaping of every kind,
including the property listed on Exhibit B hereto (collectively, the
“Personalty).

 

  (b) Subject to the terms of that certain License Agreement of even date
herewith between Purchaser and Seller, rights in and to trade names and all good
will, if any, logos and tradenames relating to the Property, including the trade
or business name “Cabana Beach of                     ” and any derivations
thereof, all advertising materials, internet addresses and web sites relating to
the Property, all certificates, franchises, trademarks, symbols, service marks,
books, records, plans, specifications, designs, drawings, licenses, business
licenses, state health department licenses, licenses to conduct business,
certificates of need and all other permits, licenses, approvals, authorizations
and rights obtained from any governmental, quasi-governmental or private person
or entity whatsoever concerning ownership, operation, use or occupancy of the
Property, if any and to the extent they are assignable, and all leasing records,
leasing applications, tenant credit reports and maintenance and operating
records, keys and telephone exchange numbers, if any and to the extent they are
assignable.

 

  (c) To the extent assignable, all of Assignor’s rights in and to (i) all
licenses, permits, approvals and similar documents relating to the Property,
(ii) all plans, drawings, specifications, surveys, engineering reports, and
other technical descriptions relating to the Property, (iii) all warranties and
guaranties (express or implied) issued in connection with or arising out of
(a) the purchase or repair of all fixtures, fittings, appliances, apparatus,
equipment, machinery and other personal property owned by Assignor, if any, and
affixed or attached to or placed or situated upon, or used or acquired in
connection with the Property, or (b) the construction, alteration, maintenance
and repair of any of the improvements located on the Property, (iv) all other
property (real, personal or mixed), owned or held by Assignor which relate in
any way to the design, construction, use, leasing, maintenance, service or
operation of the Property or Personalty, and (v) all promotional materials,
market studies, tenant data and other materials of any kind in Assignor’s
possession related to the Property or the Personalty referred to herein or both.

TO HAVE AND TO HOLD the Assigned Properties unto Assignee, and Assignee’s
successors and assigns forever, such assignment made “as is, where is, with all
faults” and, except as otherwise expressly provided herein, without
representation or warranty of any kind, express or implied. Notwithstanding the
foregoing, Assignor represents and warrants that it owns the Personalty free and
clean of any and all liens, claims or encumbrances and has the full right, power
and authority to convey the same.

2. Counterparts; Governing Law; Successors and Assigns; Authority. This
Assignment may be executed in any number of counterparts, and each counterpart
hereof shall be deemed to be an original instrument, but all such counterparts
shall constitute but one instrument. This Assignment shall be construed and
enforced in accordance with and governed by the internal laws of the State of
                    . This Assignment shall bind and inure to the benefit of
Assignor and Assignee and their respective successors and assigns. Each of
Assignor and Assignee represents and warrants to the other that it is fully
empowered and authorized to execute and deliver this Assignment, and the
individuals signing this Assignment each represent and warrant that he or she is
fully empowered and authorized to do so.



--------------------------------------------------------------------------------

3. Further Assurances. The parties agree to take all such further actions and
execute, acknowledge and deliver all such further documents that are reasonably
necessary or useful in carrying out the purposes of this Assignment.

[The balance of this page is intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment is executed as of this      day of
            , 2007.

 

 

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT A

(to Bill of Sale)

Property Description



--------------------------------------------------------------------------------

EXHIBIT G

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is executed as of
                    , 2007 by and between
                                        , a
                                         (“Assignor”), and
                                        , a
                                         (“Assignee”).

Background

Assignor has this day conveyed to the Assignee the property located in
                                        , and more particularly described in
Exhibit A hereto (the “Premises”) and, in connection with the conveyance of the
Premises, Assignor and Assignee intend that Assignor’s right, title, interests,
powers, and privileges in and under all leases and security deposits affecting
the Premises and other matters stated herein be assigned and transferred to
Assignee.

Agreement

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1. Leases. Assignor hereby transfers and assigns to Assignee all of Assignor’s
right, title and interest as landlord or otherwise in the leases with tenants
covering spaces in the Premises listed in Exhibit B attached hereto and made a
part hereof and the guaranties of such leases (collectively, the “Leases”). By
executing this Assignment, Assignee hereby accepts and agrees to perform all of
the terms, covenants and conditions of the Leases on the part of the landlord
therein required to be performed, from and after the date hereof, but not prior
thereto. Assignor also hereby transfers and assigns to Assignee all security and
other deposits held by the Assignor relative to the Leases (the “Security
Deposits”).

2. Contracts. Assignor hereby transfers and assigns to Assignee any and all
right, title and interest which Assignor may have in the contracts listed in
Exhibit C attached hereto and made a part hereof (collectively, the
“Contracts”). By executing this Assignment, Assignee hereby accepts and agrees
to perform all of the terms, covenants and conditions of the Contracts on the
part of Assignor therein required to be performed, from and after the date
hereof, but not prior thereto.

3. Mutual Indemnification. Assignor shall indemnify and hold Assignee harmless
from and against any and all damages, claims, liabilities, costs (including
reasonable attorney’s fees), expenses and causes of action which may arise and
accrue from or under the Leases or Contracts and that are attributable to
periods of time prior to the date hereof, regardless of when same are discovered
or asserted. Assignee shall indemnify and hold Assignor harmless from and
against any and all damages, claims, liabilities, costs (including reasonable
attorney’s fees), expenses and causes of action which may arise and accrue from
or under the Leases or Contracts or any of them and that are attributable to
periods of time on or after the date hereof, regardless of when same are
discovered or asserted.



--------------------------------------------------------------------------------

4. Further Assurances. Assignor and Assignee agree to take all further actions
and execute, acknowledge and deliver all further documents that are reasonably
necessary or useful in carrying out the purposes hereof.

5. Successors and Assigns. This Assignment shall inure to the benefit of, and be
binding upon, the successors, executors, administrators, legal representatives
and assigns of the parties hereto.

[The balance of this page is intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment has been duly signed and sealed by the
parties as of the date set forth above.

 

ASSIGNOR:

 

By:

 

 

Name:

 

 

Title:

 

 

ASSIGNEE:

 

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT A

(to Assignment and Assumption)

Property Description



--------------------------------------------------------------------------------

EXHIBIT B

(to Assignment and Assumption)

Rent Roll



--------------------------------------------------------------------------------

EXHIBIT C

(to Assignment and Assumption)

Assigned Contracts



--------------------------------------------------------------------------------

EXHIBIT H

LIST OF CONTRACTS

San Marcos

 

SERVICE

  

VENDOR

  

ADDRESS

Advertising    Study Breaks Magazine   

2520 Longview

Suite 315

Austin, TX 78705

Advertising    Scene Magazine   

312A University Dr.

San Marcos, TX 78666

Advertising    Apartment Finder Blue Book   

112 W. Hopkins St.

San Marcos, TX 78666

Advertising    College Rentals Blue Book a/k/a What’s Happening Publications   

P.O. Box 143053

Gainesville, FL 32614

Advertising    Campus Guide   

1904 RR 12

San Marcos, TX 78666

Advertising    Campus Publishers of the South   

P.O. Box 143355

Austin, TX 78714

Alarm-Burglar and Fire

Sprinkler Monitoring

   Honeycutt fire systems   

2340 Patterson Industrial Dr.

Pflugerville, TX 78660

Apartment Locator    Apartment experts   

6850 Austin Center Blvd.

Suite 210

Austin, TX 78731

Cable and Internet    Time Warner Cable   

12012 North MoPac Expressway

Austin, TX 78758

Copier Rental/Maint.    Dahill Industries   

P.O. Box 314

San Antonio, TX 78292

Lawn services    Benchmark Landscapes, LLC   

109 North RR 620

Austin, TX 78734

Mail Distribution    US Postal Solutions, Inc.   

3035 NE 21 Way

Gainesville, FL 32609

Pest Control    World Wide Pest Control   

5808 IH 10 West

San Antonio, TX 78201

Termite Bonds    Bugmaster-Frank Hoage   

8411 North IH 35

Austin, TX 78753

Trash Removal    Waste Management   

4730 SE Loop 410

San Antonio, TX 78222

Vending Machines    Tobar Vending   

1515 Aquarena Springs Drive

Suite 103

San Marcos, TX 78666



--------------------------------------------------------------------------------

EXHIBIT I

LIST OF PERSONAL PROPERTY

Gainesville Personal Property Listing

 

Description

  

# of

items/sets

  

Memo

Clubhouse/Computer Lab/Study Lounge

      Computers (main)    8    Complete workstations: including monitor, tower,
keyboard, & mouse Computers (lab)    7    Complete workstations: including
monitor, tower, keyboard, & mouse Computers (server)    1    Complete
workstation: includes monitor, tower, keyboard, & mouse Printers (main)    2   
Printers (lab)    1    Copy machine    1    Fax machine    2    Telephones    7
   Stereo receivers    4    Time clock    1    Auxillary electronic components
   —    Includes misc server equipment as provided by internet service/cable
provider Personal desk furniture    13    Includes lab desk furniture Office
chairs (primary)    7    Office chairs (auxillary)    8    Filing cabinets    7
   Includes four- and/or five-drawer models Auxillary filing drawers    0   
Includes smaller under desk two-drawer models Tables    5    Includes office
kitchen, study lounge, and leasing tables Misc. chairs    6    Includes
decorative, office kitchen, and study lounge chairs; outside benches Lamps    2
   Misc decorative items    —    Includes pictures, rugs, books, etc.
Refrigerator    1    Microwave    1    Key control system    1    includes 6
locking boxes and 4 pads Fitness Center       Cardio equipment    8    Cable
weight machines    16    Pool Deck       Lounge chairs    89    Umbrella
table/bench combo    5    Model Apartment       Couch    1    Arm chairs    2   
Ottoman    1    Dining table/2 chairs    1    Patio table/4 chairs    1   
Entertainment stand    1    Television    2    Bar stools    0    Refrigerator
   1    Dishwasher    1    Microwave    1    Washer/Dryer set    1    Bed    4
   Includes frame, headboard, & matress/box spring set Nightstand    4    Desk
   4    Desk chair    4    Dresser    0    Misc decorative items    —   
Includes pictures, linens, mirrors, etc. Maintenance-related       Golf carts   
8    Includes leasing and maintenance carts Freon    2    Dryer    2    Scion   
1    Time Clock    1    Washer    4    Stove    1    tv    5    Dishwasher    1
   Four Bedroom Buildings (Phase I & II)       Couch    240    Arm chairs    336
   Coffee table    240    Dining table/2 chairs    240    Patio table/4 chairs
   240    Entertainment stand    240    Television    240    Mounting brackets
   96    Refrigerator    240    Dishwasher    240    Microwave    240   
Washer/Dryer set    240    Bed    960    Includes frame, headboard, &
matress/box spring set Nightstand    960    Desk w/built-in    960    Desk chair
   960    Two Bedroom Buildings (Phase I & II)       Couch    264    Arm chairs
   156    Coffee table    264    Dining table/2 chairs    264    Patio table/4
chairs    264    Entertainment stand    264    Television    264    Mounting
brackets    156    Refrigerator    264    Dishwasher    264    Microwave    264
   Washer/Dryer set    264    Bed    528    Includes frame, headboard, &
matress/box spring set Nightstand    528    Desk w/built-in    528    Desk chair
   528   

Cabana Gainesville

Phase II

Personal Property

August 12, 2007

 

Description

   Cost Per
Unit    Number
Unit   

Total

Cost

2 Bedrooms / 2 Baths:

        

Head board and mattress

   $ 499.43    312    $ 155,822

Study chair and desk

   $ 276.34    312    $ 86,218

TV wall shelf

   $ 188.13    312    $ 58,697

Night tables

   $ 143.86    312    $ 44,884

Sofas and ottomans

   $ 920.87    156    $ 143,656

TV Shelfs

   $ 253.25    156    $ 39,507

Dining table and 2 chairs

   $ 440.68    156    $ 68,746

Patio table and 4 chairs

   $ 90.00    156    $ 14,040

Refrigerator and range

   $ 700.00    156    $ 109,200

Dishwasher/disposal/microwave

   $ 322.37    156    $ 50,290

Washer and dryer

   $ 580.00    156    $ 90,480

4 Bedrooms / 4 Baths:

        

Head board and mattress

   $ 499.43    384    $ 191,781

Study chair and desk

   $ 276.34    384    $ 106,115

TV wall shelf

   $ 188.13    384    $ 72,242

Night tables

   $ 143.86    384    $ 55,242

Sofas and ottomans

   $ 920.87    96    $ 88,404

TV Shelfs

   $ 253.25    96    $ 24,312

Dining table and 2 chairs

   $ 440.68    96    $ 42,305

Patio table and 4 chairs

   $ 90.00    96    $ 8,640

Refrigerator and range

   $ 700.00    96    $ 67,200

Dishwasher/disposal/microwave

   $ 322.37    96    $ 30,948

Washer and dryer

   $ 580.00    96    $ 55,680

42 inch Plasma HDTV Flatscreen

   $ 1,329.82    255    $ 339,104

Universal articulating wall bracket

   $ 299.00    134    $ 40,066

Smart mount tilt wallmount

   $ 99.00    121    $ 11,979             

Total

         $ 1,995,557



--------------------------------------------------------------------------------

EXHIBIT J

LIST OF WARRANTIES

(San Marcos)

 

PRODUCT OR SYSTEM

 

MANUFACTURER OR SUBCONTRACTOR

Gate

  Auto Gate

Interior and Exterior Painting

  Beckner Painting Associates, Inc.

Roofing Installation

  Brinkman Roofing

Roof-Shingle

  GAF Materials Corporation

Concrete Foundation

  C&C Concrete, Inc.

Installation of Basketball goals, fending for basketball and acrylic surfacing
of basketball court

  Coastal Plains Sales & Service

Painting of parking lots and installation of parking signs

  Evans Pavement Markings

Sitework and Utilities

  Linco Construction Co.

Gutters and Downspouts

  Nationwide Gutter, Inc.

Plumbing

  Robinson Plumbing, Inc.

Installation of doors, millwork and hardware

  UBI Products

Electrical

  HR VanKirk Electric, Inc.

Windows

  HR Windows

Carpet Adhesive

  W.W. Henry Company

Tile & Tile Adhesive

  Armstrong

Window Shades

  Nysan Shading Systems

Tilt Mirrors

  Bobrick

Shelving

  LeeRowan

Sliding Doors

  DSH

Pool

  Fun N Sun Pools of Austin, Inc.

Electrical for Pool

  Allied Innovations LLC

Pool Cartridge Filder

  Pentair Pool Products

Pool Pump

  Pentair Pool Products

Pool Heater

  Raypak

Pool Lighting

  Pentair Pool Products

Appliances (Stove, washer, dryer, refrigerator, range hood, microwave, garbage
disposal)

  WhirlPool

Security System

  NAPCO Security Systems, Inc.

Ceiling Fans

  Westinghouse

HVAC-air handler

  Goodman Manufacturing Company, L.P.

Air Conditioner

  Goodman Manufacturing Company, L.P.

Urinal Flushometers

  Sloan Valve Company

Two Station Wall Mount Water Coolers

  Elkay

Water Heaters

  A.O. Smith Water Heaters

Floor Drain Trap Primer

  Precision Plumbing Products, Inc.

Pressure Balancing Cycling in-wall Valve, Trim for Pressure Balancing Cycling
in-wall Valve, Shower Handle

  Cleveland Faucet

One Handle Kitchen Faucet, Two Handle Lavatory Faucet

  Cleveland Faucet

Toilets

  ProFlo by Ferguson Enterprises, Inc.

Roofing

  GAF Materials Corporation

Doors

  Masonite-Premdor

Showers

  Aquarius Bathware

Manifold

  Central Sprinkler Company

Fire Alarm System

  Silent Knight

NOTE-Seller makes no representations or warranties as to whether the Warranties
listed herein remain in effect.



--------------------------------------------------------------------------------

EXHIBIT K

LEASING AND CREDIT GUIDELINES

FortGroup Development / Suite USA, Inc

Leasing & Credit Acceptance Guidelines

Leasing Standards

Suite USA, Inc. demands the following occupancy standards to apply at all
apartments and bedrooms within the portfolio:

 

  •  

Number of Bedrooms/Apartment is less than or equal to the Number of Qualified
Occupants (residents)/Apartment.

 

  •  

Each Bedroom is limited to one (1) occupant and this occupant must be a resident
who qualifies for tenancy individually or through joint worthiness.

 

  •  

Guests are limited to three (3) days within each ninety (90) day period;
otherwise the guest must qualify for tenancy. This policy will be the standard
unless otherwise approved by the Managing Agent on a case-by-case basis.

 

  •  

Residents are limited to five individual guests. This gives a maximum anytime
occupancy of twenty (20) people in a four (4) bedroom, fifteen (15) people in a
three (3) bedroom, and ten (10) people in a two bedroom.

 

  •  

Occupancy shall be in compliance with all rules, regulations, ordinances, and
laws of all Local, State, and Federal authorities having jurisdiction over such
occupancy.

Three Methods of Qualification

 

  •  

Guarantor (co-signor)

 

  •  

Self-Guaranty

 

  •  

Three-Month Prepayment

Qualification: Guarantor

A Guarantor is defined by Suite USA, Inc. as anyone over the age of twenty-one
(21) years who can legally qualify to complete an application for residency and
who is willing to accept the financial responsibility of the applicant that they
have chosen to sponsor for tenancy. This is not solely limited to the parents
and/or guardians of the applying resident(s). This guarantor is jointly
responsible for all leases, including any subsequent renewal contracts, which
the resident may sign during their tenancy.

The applying Guarantor must complete the standardized “Unconditional and
Continuing Parental or Sponsor Guaranty” form. The signature of the Guarantor
must either be notarized by an independent party or witnessed by an agent of the
property. A credit report will be then be pulled on the applying Guarantor.

The credit report must indicate no less than three (3) revolving lines of
credit, a credit worthiness score 600 or above, and at least twelve (12) months
of good payment history. *For Guarantors, the inclusion is made to allot for
those who are establishing credit so long as they meet the additional
qualification requirements.

In conjunction with the satisfactory credit report, the applying Guarantor must
also have indication of twelve (12) months of rental/mortgage history (either by
a Rental History Request or as reported by the credit bureau) and a reported
gross household income of no less than three (3) times the monthly rent.

Qualification: Self-Guaranty

A Self-Guaranty is defined by Suite USA, Inc. as anyone over the age of eighteen
(18) years who can legally qualify to complete an application for residency and
who is willing to accept the financial responsibility associated with that
residency. This method of qualification holds the applying individual as the
sole source of financial responsibility for the term of the contract. This also
included any subsequent renewal contracts which the resident may then sign
during their tenancy.

The applying Self-Guaranty must complete the standardized “Unconditional and
Continuing Parental or Sponsor Guaranty” form. The signature of the
Self-Guaranty must either be notarized by an independent party or witnessed by
an agent of the property. A credit report will be then be pulled on the applying
Guaranty.

The Self-Guaranty is required to have a credit report indicating no less than
three (3) revolving lines of credit, a credit worthiness score 600 or above, and
at least twelve (12) months of good payment history. *For Self-Guaranties, the
inclusion is made to allot for those who are establishing credit so long as they
meet the additional qualification requirements.

The Self-Guaranty applicant must be currently employed and a verification will
be performed on the following criteria:

 

  •  

Length of employment. Suite USA, Inc. requires twelve (12) months of continued
employment in the same geographic location.

 

  •  

Current salary or wages. Suite USA, Inc. requires a minimum coverage of three
times the rent, i.e. the GROSS salary or wages must be at least three (3) times
the monthly rent.

 

  •  

The probability of continued employment. The answer should be “yes.”

If rent will be paid from an employment source of income, and it has been
verified, and it is sufficient to cover the rent more than three (3) times, this
element of the qualifying process is complete. If rent will NOT be paid from an
employment source of income, then the other source(s) must be verified.

 

  •  

If the Applicant is a student, and there is financial aid involved, that must be
verified by the applicable college/university. A written letter from the college
or university, stating the amount of the financial award is required. The award
letter must be in hard copy form and will be placed in the applicant’s file. We
will not, however, defer any rental payments due to untimely aid disbursement.

 

  •  

If there is another source of income that is going to be utilized to pay rent
(trust fund, Social Security, disability income, savings account, etc.) it must
be verified in writing by the source and approved by Corporate. Child support
and alimony payments are not eligible to be counted as sources of income. The
income/rent payment ratio (3x gross income) remains the same for any of the
other eligible sources of income.

Qualification: Three-Month Prepayment

For applicants without the means to qualify independently or those without a
viable Guarantor option, they have the availability to pay down a three-month
equivalent to the rent prior to taking occupancy. This three-month prepayment is
equal to three (3) times the monthly rental rate as indicated on their lease
agreement. They have the option at the end of their lease agreement to apply it
to the last three (3) remaining months of their contract. If the tenant should
choose to renew past their initial contract period, this prepaid amount shall
carry over to the remaining three (3) months of the renewal lease term.

 

Rental Criteria

 

 

1



--------------------------------------------------------------------------------

EXHIBIT L

LIST OF PERMITS

(SAN MARCOS)

 

1. Watershed Protection Plan Permit issued by the City of San Marcos dated
July 6, 2005, Permit No. 05-118

 

2. Site Development Permit issued by the City of San Marcos dated June 1, 2001,
Permit No. 10-1039

 

3. Site Preparation Plan Permit issued by the City of San Marcos dated July 6,
2005, Permit No. 05-119

 

4. The Certificates of Occupancy issued by the City of San Marcos for all
buildings dated October 4, 2006, Permits BL-05-01484 thru BL-05-01501,
BL-05-01504 thru BL-05-01506, BL-05-02324, BL-05-02347

 